Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 1 of 56 Page ID #:21




                    EXHIBIT 2
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 2 of 56 Page ID #:22

                                                                                                        Service of Process
                                                                                                        Transmittal
                                                                                                        04/14/2021
                                                                                                        CT Log Number 539387545
     TO:         Megan Sousa
                 Johnson & Johnson
                 1 JOHNSON AND JOHNSON PLZ
                 NEW BRUNSWICK, NJ 08933-0002

     RE:         Process Served in California

     FOR:        DePuy Orthopaedics, Inc. (Domestic State: IN)




     ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

     TITLE OF ACTION:                                 Diane Finley, Pltf. vs. Depuy Orthopaedics, Inc., et al., Dfts.
     DOCUMENT(S) SERVED:                              Summons, Complaint and Demand, Exhibit(s), Order, Certificate, Cover Sheet,
                                                      Instructions, Addendum(s) and Statement(s), Notice(s), Attachment(s)
     COURT/AGENCY:                                    Los Angeles County - Superior Court - Hill Street, CA
                                                      Case # 21STCV12473
     NATURE OF ACTION:                                Product Liability Litigation - Personal Injury - Pinnacle Hip System Implant
     ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Los Angeles, CA
     DATE AND HOUR OF SERVICE:                        By Process Server on 04/14/2021 at 14:10
     JURISDICTION SERVED :                            California
     APPEARANCE OR ANSWER DUE:                        Within 30 days after service
     ATTORNEY(S) / SENDER(S):                         Tom G. Antunovich
                                                      Bisnar | Chase LLP
                                                      1301 Dove Street
                                                      Suite 120
                                                      Newport Beach, CA 92660
                                                      949-752-2999
     ACTION ITEMS:                                    CT has retained the current log, Retain Date: 04/15/2021, Expected Purge Date:
                                                      04/30/2021

                                                      Image SOP

                                                      Email Notification, Ra-Jjcus Ldsop RA-JJCUS-LDSOP@its.jnj.com

                                                      Email Notification, Janet Lucas Jlucas14@its.jnj.com

     REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                      818 West 7th Street
                                                      Los Angeles, CA 90017
                                                      855-844-0739
                                                      ServiceSolutionsTeam@wolterskluwer.com
     The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
     relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
     of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other




                                                                                                        Page 1 of 2 / MD
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 3 of 56 Page ID #:23

                                                                                                         Service of Process
                                                                                                         Transmittal
                                                                                                         04/14/2021
                                                                                                         CT Log Number 539387545
     TO:         Megan Sousa
                 Johnson & Johnson
                 1 JOHNSON AND JOHNSON PLZ
                 NEW BRUNSWICK, NJ 08933-0002

     RE:         Process Served in California

     FOR:        DePuy Orthopaedics, Inc. (Domestic State: IN)




     advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
     therein.




                                                                                                         Page 2 of 2 / MD
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 4 of 56 Page ID #:24



                                                         O.Wolters Kluwer

                       PROCESS SERVER DELIVERY DETAILS




Date:                    Wed, Apr 14, 2021

Server Name:             Bernard Richards




                                                                                   1
Entity Served            DEPUY ORTHOPAEDICS, INC.

Agent Name                                                                         ,

Case Number              21stcv12473                                               1

J urisdiction            CA
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 5 of 56 Page ID #:25



                                           SUMMONS
                                                                                                        COPY                                      §UM-100
                                   (CITACION JUDICIAL)
  NOTICE TO DEFENDANT: DEPUY ORTHOPAEDICS, INC., JOHNSON
                                                                             BY FAX                                   (
                                                                                                                          FOR COURT USE ONLY
                                                                                                                       SOLO PARR USO DE LA CORTE)


 (AWSO AL DEMANDADO):& JOHNSON SERVICES, INC., JOHNSON
  & JOHNSON, INC., DEPDY INTERNATIONAL, LTD., THOMAS P.                                                                                COPY
                                                                                                                    CONFORMED
  SCHMALZRIED, M.D., THOMAS P. SCHMALZRIED, M.D. A                                                                     ORIGINAL FILED Caiiiomia
                                                                                                                    Superior Court of
  PROFESSIONAL CORPORATION; and DOES 1 through 20,
                                                                                                                      County of Los Angeles
  inclusive

                                                                                                                             APR 01 2021
 YOU ARE BEING SUED BY PLAINTIFF: DIANE FINLEY
                                                                                                                                                        Cart
 (LO ESTA DEMANDANDO EL DEMANDANTE):                                                                          Sherd R Colter,Executive Officer/Clerk of


  • NOTICE! You have been sued. The court may decide against you without your being hoard unless you respond within 30 days. Read the information
    below.
       You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
    served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want tho court to hear your
    case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
    Online Self-Help Center (www.courtinfo.ca.goviselfholp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
    the couit clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
    may be taken without further warning from the court.
       There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
    referral servico. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
    these nonprofit groups at the California Legal Services Web site (www.fawherpcari(ornia.org), the California Courts Online Self-Help Center
   (www.courtinfo.ce.govisolfholp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
    costs on any settlement or arbitration award of 510,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
    IAVISOI La han demandadn. Si no responds,dentro de 30 dies, la code puede decidIr en SU contra sin escuchar su versi6n. Lea to informacion a
    continuaciOn
     Tiene 30 0/AS DE CALENDARIO despuas do que le entreguen este cilaciOn y pope/es legates pare presenter una respuesia pot °salt° en este
   code y hater quo se onirogue una copia al dam andante. Una carte o una llamado felelonica no lo prologen. Su respuosta pot oscrito tieno quo ester
   en formato legal correct() Si desea que procesen su caso on la code. Es posible que haya un formularfo que usted puede user pare su respuesta.
  Puede encontrar estos fomiularios do le carte y Inas informacion on el Centro do Ayuda de /as Codes do California (www.sucorte.ca.gov), en la
   biblioteca do !oyes de su condado o en la code qua to quede mas cerca. Si no puede pagar la cuota do presentacion, plda al secreted° de la code
   quo le de un formulario de exenciOn de page de cuotas. Si no prosenta su respuesta a liempo, puodo perder el caso pot incumplimiento y Ia code le
   podra guitar su sue/do, dinero y bienes sin alas advertencia.
     Hay otros requisites legates. Es rocomendable quo llama a un abogedo inmediatemente. Si no conoco a un abogado, puede flamer a un servicio de
   romIsion a obogados. Si no puede pager a un abogado, es pos(le quo cumpla con los requisites pare obtener servicios legates gratuitos de un
  programa de servicios legates sin fines de lucre. Puede oncontrar ostos grupos sin fines do lucre on el sitio wob de California Legal Services,
  (www.lawhelpcallfornia.erg), en el Centro do Ayuda de /as Codes de California, ilmww.sucorte.ca.gov) o poniendose en confacto con la code o el
  cologio do abogados locales. AVISO: Per le.y, la corto Ilene c'erocho a roclamar los cuotas y los cosies exontos par imponer on gravamen sobre
   cualquier recuperacion de 810,000 6 Ines de valor rocibida mediante on acuordo o una concesien do arbitraje en on caso de derecho civil. Tiene quo
  pagar el gravamen de fa code antes de quo la code puoda desochar v/ case.
  1 110 name and address of the court is:
(El nombre y direccidn de fa code es):
 Los Angeles Superior Court
                                                                                                           CASE NUMBER
                                                                                                           Minato dal Casa                  111247J
 111 North Hill Street.
 Los Angeles, CA 90022
                                                                                                                             4.6
 The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: //   0,
 (El nombre, la direccion y el nOrnero de toldfono del abogado del demandante, o del demandante qua ncYno ab6go es.
 BISNAR I CRASS' LLP                                                                                      111/4
                                                                                                              ,NCIP,
 1301 Dove Street, Suite 120, Newport Beach, CA 902600
 Tel: (949) 752-2999               Fax: (949) 752-2777                                                        vZ)

 DATE:             APR 0 1 2021        Sherri R. Carter, Clerk       Clerk, by           STEVEN                              ORFve               Deputy
(Fecha)                                                             (Secretadol                                                                  (Adluntol
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de este citation use el formulario Proof of Service of Summons,(POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
 (SEAL)                           1. -
                                     I  1 as an individual defendant.
                                 2. ED as the person sued under the fictitious name of(specify):

                                       3. EXI on behalf of (specify): DEPuYORTHOPAEDICS,INC.
                                         under: On CCP 416.10 (corporation)                 CM CCP 418.80 (minor)
                                                ED CCP 418.20(defunct corporation)          f jCCP 418.70(conservatee)
                                               [ 23 CCP 416.40 (association or partnership) IZJ CrP 418.90 (authorized person)
                                                E=I other (specify):
                                      4, 1=1 by personal delivery on (date):                                                    Page 1 of 1
  Form Adopted for Mandatory Use                                SUMMONS                                 Code of CNA Procedure §§ 412.20. 455
    Jud:cial Coundl of Cardornla
   SUM•100 (Rev. July 1.20091
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 6 of 56 Page ID #:26


                                                                          COPY
k




            BISNAR I CHASE LLP
            BRIAN D. CHASE,SBN 164109                                           C
                                                                                 ONFORMED COPY
                                                                                   RIGINAL.FILED
                                                                                    O             California
        2   bchase@bisnarchase.corn                                                      Court of
                                                                                 Superior of Los Angeles
            TOM G. ANTUNOVICH,SBN 305216                                           County
        3   tantunovich@bisnarchase.corn
            1301 Dove Street, Suite 120                                                 APR 01 2021
        4
            Newport Beach, California 92660                                                                              Court
                                                                                            Executive OfficeriClerk of
        5   Telephone:(949)752-2999                                         Sherri R.Carter,
            Facsimile:(949) 752-2777
        6
        7   Attorneysfor Plaintiff
        8   DIANE FINLEY

       9
       10                            SUPERIOR COURT OF CALIFORNIA
       11                     COUNTY OF LOS ANGELES,CENTRAL DISTRICT
       12
              DIANE FINLEY,                                      CASE NO.:
       13                                                                        21STCV12473
                               Plaintiff,
       14                                                        Judge:
                        V.
       15                                                        COMPLAINT FOR DAMAGES
              DEPUY ORTHOPAEDICS,INC.,
       16     JOHNSON & JOHNSON SERVICES,INC.,                  (1) STRICT PRODUCT LIABILITY
              JOHNSON & JOHNSON,INC., DEPUY                     (2) NEGLIGENCE
       17     INTERNATIONAL, LTD., THOMAS P.                    (3) FRAUD
              SCHMALZRIED, M.D., THOMAS P.                      (4) NEGLIGENT
       18     SCHMALZRIED, M.D. A PROFESSIONAL                      MISREPRESENTATION
              CORPORATION; and DOES 1 through 20,               (5) BREACH OF IMPLIED
       19     inclusive,                                            WARRANTIES,and
      20                                                        (6) BREACH OF EXPRESS
                               Defendants.                          WARRANTY
      21
      22                                                             DEMAND FOR JURY TRIAL
      23
      24           1.        This is a product liability case involving a defective hip implant system. Plaintiff
      25    Diane Finley had a Pinnacle Hip System implanted in her right hip. The Pinnacle Hip System
      26    suffers from defects that cause excessive amounts of cobalt and chromium to Wear from the surface
      27    ofthe acetabular insert and from the femoral head, which in turn causes the hip implant to fail and
      28    the surrounding tissue and bone to die. As a result of these defects, Ms. Finley's Pinnacle Hip



                                    COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 7 of 56 Page ID #:27




      1   System failed in her body, causing excessive and toxic levels of cobalt and chromium, tissue and

     2    bone destruction, and pain and suffering that required Ms. Finley to undergo complicated and risky

      3   surgery to remove and replace the defective implant.

     4                                         JURISDICTION AND VENUE

     5           2.      This Court has jurisdiction over this action pursuant to CALIFORNIA CODE OF

     6    CIVIL PROCEDURE§ 410.10.

     7           3.      Venue is proper in this Court pursuant to CALIFORNIA CODE OF CIVIL

     8    PROCEDURE§ 395.

     9                                                    PARTIES
     10          4.      Plaintiff Diane Finley is domiciled in and a citizen of the State of Tennessee. Ms.

     11   Finley was implanted with the defective hip implant system on December 2, 2002 at Baptist,

     12   Hospital in the City of Nashville, State of Tennessee.

     13          5.      On information and belief, Defendant DePuy Orthopaedics, Inc. ("DePuy") is a

     14   corporation organized and existing under the laws of Indiana with its primary place of business in

     15   Warsaw, Indiana. DePuy developed, manufactured, advertised, promoted, marketed, sold and/or

     16   distributed the Pinnacle Hip System that is the subject of this lawsuit.

     17          6.      On information and belief, Defendant Johnson & Johnson, Inc.("J&J") is a

     18   corporation organized and existing under the laws of New Jersey with its primary place of business

     19   in New Brunswick, New Jersey. J&J developed, manufactured, advertised, promoted, marketed,

    20    sold and/or distributed the Pinnacle Hip System that is the subject of this lawsuit.

    21           7.      On information and belief, Defendant Johnson & Johnson Services, Inc.("JJSI") is

    22    a corporation organized and existing under the laws of New Jersey with its primary place of

    23    business in New Brunswick, New Jersey. JJSI developed, manufactured, advertised, promoted,

    24    marketed, sold and/or distributed the Pinnacle Hip System that is the subject of this lawsuit.

    25           8.      On information and belief, Defendant DePuy International, Ltd. ("DIL") is a

    26    corporation organized under the laws of the United Kingdom with its primary place of business in

    27    Leeds, England. DIL developed, manufactured, advertised, promoted, marketed, sold and/or
    28    distributed the Pinnacle Hip System that is the subject of this lawsuit.

                                                           2

                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 8 of 56 Page ID #:28




                 9.      On information and belief, Defendant Thomas Schmalzried ("Schmalzried") is a

      2   citizen and resident of the State of California and he resides in Los Angeles. His involvement in

      3   this case is described in detail in the following paragraph. Thomas Schmalzried is not a fraudulently

     4    joined California defendant. A true and correct copy of the Superior Court of California for the

     5    County of San Francisco's Order (3/15/2019) filed in Judicial Council Coordinated Proceeding

     6    No. 4649: In re: DePuy ASR HipTM Cases, stating that triable issues of material fact exist with

     7    regard to Dr. Schmalzried's liability under Bay Summitt Community Assn. v. Shell Oil Co. (1996)

     8    51 Cal.App.4th 762, for his involvement in the marketing/distribution process of defective DePuy

     9    Hip Systems, is attached hereto as Exhibit 1.

     10          1 0.    On information and belief, Defendant Thomas P. Schmalzried, M.D. A Professional

     11   Corporation ("TPS Corp.") is a corporation organized and existing under the laws of California
     12   with its primary place of business in Los Angeles, California. Thomas P. Schmalzried, M.D. is

     13   believed to be the sole shareholder and employee of TPS Corp. TPS Corp. and Schmalzried
     14   designed the Pinnacle Hip System hip implants that are the subject of this lawsuit. TPS Corp. and

     15   Schmalzried collect royalties for each hip implant sold, and in the last two years alone, they have

     16   collected more than $3.4 million in such royalty payments. In addition to designing the Pinnacle

     17   Hip System hip implants that were implanted in Ms. Finley and collecting royalties for the sale of

     18   Ms. Finley's implant, TPS Corp. and Schmalzried were actively involved in promoting and

     19   marketing the Pinnacle Hip System hip implant. TPS Corp., by and through its shareholder,
    20    director, and officer, Dr. Thomas Schmalzried, was a "product champion" for the Pinnacle Hip
    21    System. In the orthopedics community, a "product champion" uses the reputation as a prominent

    22    orthopedic surgeon to encourage other orthopedic surgeons to use a particular orthopedic implant.
    23    In his role as a "product champion" for the Pinnacle Hip System, Dr. Schmalzried, on behalf of
    24    TPS Corp., induced the sale of Ms. Finley's implant by making representations to orthopedic
    25    surgeons, including Ms. Finley's orthopedic surgeon, that the Pinnacle Hip System was safe and
    26    effective. As a product champion for the Pinnacle Hip System, Schmalzried and TPS Corp. also
    27                        . le in DePuy's sale ofthe Pinnacle Hip System to Ms. Finley. DePuy could not
          played an integral ro
    28    have sold the Pinnacle Hip System without the endorsement of Schmalzried, and Schmalzried's

                                                           3.

                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 9 of 56 Page ID #:29




      1   design and promotion of the implants were necessary factors in bringing the products to the market.

     2    Given their prominent and necessary role as a product designer and product champion,Schmalzried

      3   and TPS Corp. also had a substantial ability to influence DePuy's manufacturing and distribution

     4    process. For example, if Schmalzried believed that a change should be made to the design,

      5   manufacturing process, or warnings that accompanied the Pinnacle Hip System,DePuy would have

     6    been required to make these changes otherwise it would have lost Schmalzried's endorsement and

     7    would not have been able to sell the hip implant. Although TPS Corp. and Schmalzried had the

     8    ability to change the design and manufacturing specifications of the Pinnacle Hip System, they

     9    failed to do so after they learned that the product was defective. TPS Corp. and Schmalzried knew

     10   or should have known about defects in the Pinnacle Hip System at the time these products were

     11   sold to and implanted in Ms. Finley. Despite this knowledge, Schmalzried and TPS Corp. did not

     12   disclose that information to Ms. Finley or her doctors. Schmalzried and TPS Corp. had full

     13   knowledge of each report of failure of the Pinnacle Hip System. As reports of failures of the

     14   Pinnacle Hip System mounted, Schmalzried and TPS Corp. conspired with the other Defendants

     15   in this action to conceal this information from patients and orthopedic surgeons, including Ms.
     16   Finley's orthopedic surgeons, and to deflect blame for the growing problems with the implants.
     17   Despite a legal duty to disclose information about the defects of which Schmalzried and TPS Corp.

     18   were aware to Ms. Finley and her doctors, Schmalzried and TPS Corp. instead actively concealed

     19   these known defects and they instead deflected blame for the mounting failures by blaming the
    20    surgical technique of the implanting orthopedic surgeon. To this day, Schmalzried and TPS Corp.
    21    continue to conspire with the other Defendants in this action to conceal the true information about

    22    the defects in the Pinnacle Hip System, and Schmalzried and TPS Corp. continue their aggressive

    23    promotion of the defective Pinnacle Hip System.
    24           1 1.    The true names and capacities of Does 1 through 20 are unknown to Ms. Finley.
    25    She is informed and believes and thereon alleges that each of these Defendants are in some way
    26    liable for the events referred to in this Complaint and caused damage to her. Ms. Finley will amend
    27    this Complaint and insert the correct names and capacities of those Defendants when they are
    28    discovered.

                                                          4

                                COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 10 of 56 Page ID #:30




      1           12.    At all times mentioned, each of the Defendants, including DOES 1 through 20, was

      2   the representative, agent, employee,joint venturer, or alter ego of each ofthe other defendants and

      3   in doing the things alleged herein was acting within the scope of its authority as such. Specifically,

      4   each Defendant was but an instrumentality or conduit of the other in the prosecution of a single

      5   venture, namely the design, promotion, and sale of the Pinnacle Hip System. Therefore, it would

      6   be inequitable for any Defendant to escape liability for an obligation incurred as much for that

      7   Defendant's benefit as for the other Defendants.

      8           1 3.   DePuy, J&J, JJSI, DIL, Schmalzried, TPS Corp., and DOES 1 through 20 are

      9   collectively referred to herein as "Defendants."

     10                                     FACTUAL BACKGROUND

     11   A.             The Pinnacle Hip System is Defective and was Not Adequately Tested

     12           14.    The hip joint is where the femur connects to the pelvis. The joint is made up of the
     13   femoral head (a ball-like structure at the very top of the femur) rotating within the acetabulum (a
     14   cup-like structure at the bottom ofthe pelvis.) In a healthy hip, both the femur and the acetabulum

     15   are strong and the rotation of the bones against each other is cushioned and lubricated by cartilage

     16   and fluids.
                                               ANTERIOR HIP JOIN
     17
     18

     19

     20

     21
     22
     23
     24
     25          1 5.    A total hip replacement replaces the body's natural joint with an artificial one,
     26   usually made out of metal and plastic. A typical total hip replacement system consists of four
     27   separate components:(1) a femoral stem (labeled as "hip implant" in the diagram below),(2) a
     28   femoral head, (3) a plastic (polyethylene) liner, and (4) an acetabular shell. After the surgeon

                                                             5

                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 11 of 56 Page ID #:31




      1   hollows out a patient's femur bone, the femoral stem is implanted. The femoral head is a metal ball

      2   that is fixed on top of the femoral stem. The femoral head forms the hip joint when it is placed

      3   inside the polyethylene liner and acetabular shell.

      4

      5
      6                                                                           At*ekeeTitti ta'rot



      7                                                             $401.10;f0 4644

                                                             irto rett.the
      8

      9
                                               II

     10
     11
                                        UN sae rrtbk€1 Total Hip                      Amaeirobta el Total Hip

     12
     13

     14           16.    While most hip replacements use a polyethylene plastic acetabular liner, DePuy's

     15   Pinnacle Hip System has a critical difference: it uses a metal acetabular liner. By using a metal

     16   acetabular liner and a metal femoral ball, the Pinnacle Hip System forces metal to rub against metal

     17   with the full weight and pressure of the human body. Because of Defendants' defective design for

     18   the Pinnacle Hip System, hundreds of patients-including Ms. Finley-have been forced to undergo

     19   surgeries to replace the failed hip implants.

     20          17.     The Pinnacle Hip System suffers from a similar design or manufacturing defect that

     21   forced DePuy to recall over 93,000 metal-on-metal ASR and ASR XL hip implants. While the

     22   exact nature of the common defect is still being investigated, Ms. Finley believes that her hip

     23   implant suffers from one or more similar design or manufacturing defects that cause excessive

     24   amounts of cobalt and chromium to wear from the surface of the acetabular insert or from the

     25   femoral head. These cobalt and chromium fragments prompt the body to react by rejecting the hip
     26   implant. This rejection often manifests with symptoms of pain, looseness, dislocation, and
     27   squeaking and por;ping sounds. Inside the hip joint, the metal reaction often causes fluids to
     28   accumulate and soft tissues and bone to die.

                                                                       6

                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 12 of 56 Page ID #:32




      1           18.    The design of the Pinnacle Hip System was not sufficiently tested by the

      2   Defendants, and it was never approved by the FDA as being safe or effective for the products'

      3   intended purpose.

      4           19.    Together with the other Defendants, Defendants Schmalzried and TPS Corp. were

      5   integral participants in the design, manufacture, and sale of the Pinnacle Hip System to Ms. Finley,

      6   and these Defendants' promotion of the Pinnacle Hip System was a necessary factor in bringing

      7   the product to the market and selling it to Ms. Finley. For example, on numerous occasions,

      8   Schmalzried met with orthopedic surgeons, including Ms. Finley's orthopedic surgeon, to promote

      9   the Pinnacle Hip Implant. At some or all of these meetings, a representative or representatives of

     10   DePuy was present. During these meeting, Schmalzried and the DePuy representatives assured the

     11   orthopedic surgeons, including Ms. Finley's orthopedic surgeon, that the Pinnacle Hip System was

     12   safe, was the best product on the market, had an excellent track record and a low and acceptable
     13   failure rate. Schmalzried and the DePuy,representatives continued to "defend" the Pinnacle Hip

     14   Implant even after they became aware of numerous and serious complications with the Pinnacle

     15   Hip System. Schmalzried and the DePuy representatives did not reveal (and instead concealed)

     16   their knowledge of numerous and serious complications and other "bad data" during their meetings

     17   with orthopedic surgeons, including Ms. Finley's orthopedic surgeon.

     18   B.             The Defendants Sold the Pinnacle Hip Implant To Ms. Finley After They Knew

     19                  It Was Defective, That The Implant Had Injured Others, And That The
     20                  Implant Would Injure Her
     21          20.     It wasn't long after the Defendants launched the Pinnacle Hip System that reports
     22   of failures began flooding into each of the Defendants. For example, on May 4, 2002, the
     23   Defendants received a complaint that a patient had to undergo a surgery to remove and replace the
     24   hip implant because the liner disassociated with the cup. DePuy closed its investigation of this
     25   complaint, finding that "corrective action is not indicated." Two weeks later, on May 17, 2002, the
     26   Defendants received another report that another patient had to undergo surgery to remove and
     27   replace a defective'hip implant because the acetabular cup had loosened. Again, DePuy closed its
     28   investigation of this complaint, finding that "corrective action is not indicated."

                                                            7

                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 13 of 56 Page ID #:33




      1           21.    The Defendants would go on to receive hundreds of similar complaints reporting

      2   that the Pinnacle Hip System had failed due to premature loosening of the acetabular cup and that

      3   the failure had forced patients to undergo painful and risky surgeries to remove and replace the

      4   failed hip component. As the chart to the below shows, reports to the Defendants that the Pinnacle

      5   Hip System had failed are skyrocketing. For example, by the end of2008, Defendants had received

      6   more than 430 reports and by the end of 2009, that number had increased to almost 750. To date,

      7   the Defendants have received more than 2,500 reports claiming that the Pinnacle Hip System failed.

      8
                                    Pinnacle Complaints Reported to Defendants
      9
     10
     11

     12

     13
     14
     15
                                     2001   2002   2000   2001   2000   11106    2001   VOA   1009   2010   2011


     16

     17
     18
     19          22.     By the time the Defendants sold the Pinnacle Hip Systems to Ms. Finley, each of

     20   them, including DePuy, Schtnalzried, and TPS, had received numerous complaints related to the

     21   Pinnacle Hip System. Consequently, each of the Defendants was fully aware that the Pinnacle Hip

     22   System was defective and that dozens of patients already had been injured by that defect. Based

     23   on this information, the Defendants should have recalled the Pinnacle Hip System before it was

     24   sold to Ms. Finley. At minimum,the Defendants should have stopped selling the defective implant

     25   when they became aware that it had catastrophically failed in several patients.
     26          23.     Despite their knowledge that the Pinnacle Hip System had a defect and that it had

     27   failed hundreds oftimes, causing hundreds of patients to undergo the agony of another surgery, the

     28   Defendants continued to sell the defective hip implant. In so doing, the Defendants actively


                                                                    8
                                                                                                                   •••••=•thi..



                                COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 14 of 56 Page ID #:34




      I   concealed the known defect from doctors and patients-including Ms. Finley and her doctor-and

      2   misrepresented that the Pinnacle Hip System was a safe and effective medical device.

      3          24.       As numerous failures of the Pinnacle Hip Implant were reported to each of the

      4   Defendants, including DePuy, Schmalzried, and TPS Corp., they continued to actively promote,

      5   market and defend the defective products. For example, Schmalzried authored many marketing

      6   brochures for DePuy touting the safety and durability of metal-on-metal implants and specifically,

      7   the Pinnacle Hip System. These brochures containing Schmalzried's endorsements were given to

      8   doctors around the world, including Ms. Finley's orthopedic surgeon, to encourage them to use the

      9   Pinnacle Hip System. In the brochure titled "Advancing High Stability and Low Wear,"

     10   Schmalzried made several false representations about the quality and safety of the Pinnacle Hip

     11   System. For example, he said:

     12          • "Modular acetabular components, such as PinnacleTM, have the advantage of a high

     13                stability, low wear metal or crosslinked polyethylene bearing within the same

     14                construct."

     15          • "There is no mystery regarding the allure of metal-on-metal bearings: 1) larger

     16                diameter bearings have greater stability and 2) when properly positioned, the wear

     17                rate has been documented to be very low in vivo for three decades."

     18          • The year of a well-made and well-mated metal-on-metal bearing is very low and

     19                decreases as the diameter increases."

     20          25.      Despite their knowledge that the Pinnacle Hip System was defective, Schmalzried

     21   and TPS also made several false representations about specific design elements ofthe Pinnacle Hip

     22   System that they claimed made it superior to other safer hip implants on the market. For example,

     23   they said:

     24          • "Given that the material has high carbon content, metallurgy has little effect on

     25                bearing wear."

     26          • "Low-carbon materials exhibit higher wear than high carbon materials."

     27          • "There is little difference in the wear of high-carbon wrought or cast materials."

     28          • "Initial running-in wear decreases as the bearing diameter increases and/or the
                       diametrical clearance decreases."
                                                           9

                                     COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 15 of 56 Page ID #:35




      1          • "Lower clearance has been associated with lower ion levels in vivo."

      2          26.     The Defendants' reason to conceal the defect in its Pinnacle Hip System is clear. In

      3   2009 alone, DePuy brought in more than $5.4 billion in sales and Schmalzried and TPS brought in

      4   more than $2 million. Hip implant sales are critically important to DePuy's parent company,

      5   Johnson & Johnson, and DePuy is one of Johnson & Johnson's most profitable business groups.

      6   The Defendants were faced with a critical defect in one of their hip implant systems. The last thing

      7   the Defendants wanted to do was to admit that these popular products had a critical defect that

      8   could cause a premature failure, forcing patients to have to undergo another painful surgery.

      9   Focused on corporate profits, and at the expense of patient safety, each of the Defendants decided

     10   that they would continue to promote, market, and sell the Pinnacle Hip System despite the fact that

     11   they each knew the product was defective. To this day, the Defendants continue to sell these

     12   defective implants to unsuspecting patients without any warning about the risks or the failures that

     13   have been reported to the company.

     14   C.     Ms.Finley's Pinnacle Hip System Was Defective And Failed, and Forced Her To Need
                 An Additional Painful And Risky Surgery
     15
     16          27.     In December 2002, Ms. Finley underwent a surgical procedure to implant the

     17   Pinnacle Hip System in her right hip. By this time, each of the Defendants had already received

     18   numerous reports that the Pinnacle Hip System had failed and they knew that the product was

     19   defective, but Defendants refused to disclose that information to Ms. Finley, her physicians, or the

     20   public. Instead. the Defendants misrepresented to Ms. Finley and her orthopedic surgeon that the

     21   Pinnacle Hip System was safe and effective. In reliance on these representations, Ms. Finley's

     22   orthopedic surgeon made the decision to use the Pinnacle Hip System. If it were not for the

     23   misrepresentations made by each of the Defendants, including DePuy, Schmalzried, and TPS, Ms.

     24   Finley's orthopedic surgeon would not have used the Pinnacle Hip System in Ms. Finley's hip

     25   replacement surgery.

     26          28.     As a result of the design, manufacture and composition ofthe Pinnacle Hip System,
     27   and its accompanying warnings and instructions (or lack thereof), Ms. Finley's hip implant failed,
     28   causing her severe pain.

                                                          10

                                 COMPLAINT AND DEMAND FOR JURY TRIAL •
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 16 of 56 Page ID #:36




      1           29.    The failure of the Pinnacle Hip Systems also resulted in Ms. Finley's having toxic

      2   levels of cobalt and chromium in her body. The Pinnacle Hip System has an articulating surface

      3   that is made from cobalt and chromium. As the defective implant degrades in Ms. Finley's hip,

      4   toxic amounts of cobalt and chromium made their way into her hip joint, into her blood stream,

      5   and circulated around her body. These toxic metals damaged the tissue surrounding Ms. Finley's

      6   hip joint and are likely to have accumulated in her heart, lungs, kidneys, liver, and brain.

      7           30.    An article published in the Journal of Joint and Bone Surgery describes some of the

      8   systemic effects that can be caused by exposure to high levels of cobalt and chromium in the blood,

      9   many of which were experienced by Ms. Finley as a result of the defective Pinnacle Hip System

     10   implanted in her body. Dr. Stephen S. Tower, a noted orthopedic surgeon from Alaska, profiled

     11   two patients who had ASR hip implants. One patient(Dr. Tower Herself) had a blood cobalt level

     12   of 122 µg/L and suffered from symptoms including impaired heart function, cognitive decline,

     13   depression, anxiety, headaches, irritability, fatigue, tinnitus, and high-frequency hearing loss. A

     14   second patient had blood cobalt levels of23 µg/L and suffered from symptoms including cognitive

     15   decline, vertigo, hearing loss, groin pain, rashes, and dyspnea. Discussing these cases, Dr. Tower

     16   said:
                  Patients with metal-on-metal hips are at risk for cobaltism if the bearings wear
     17
                  excessively or if renal function declines. Most patients with metal-on-metal
     18           implants have higher serum cobalt levels than industrial workers and may be at
     19           riskfor subclinical cognitive and cardiac impairment. A serum cobalt level of> 20
                  ,ug/L is common in some groups ofpatients with metal-on-metal implants and may
     20
                  result in symptomatic neurological and cardiac cobaltism. Severe neurological and
     21           cardiaC impairments have been reported in association with arthroprosthetic
     22           cobaltism when serum cobalt exceeds 60 ,ug/L.

     23           31.    Ms. Finley has had to undergo a complex, risky, and painful surgery (known as a
     24   "revision surgery")to remove the failed Pinnacle Hip System from her right hip. Revision surgeries
     25   are generally more complex than the original hip replacement surgery, often because there is a
     26   reduced amount of bone in which to place the new hip implants. Revision surgeries also usually
     27   take longer than the original hip replacement surgery and the revision surgery has a higher rate of
     28


                                                           11

                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 17 of 56 Page ID #:37




      1   complications. Ms. Finley underwent a revision surgery for her defective right hip on February 24,

      2   2020.

      3           32.     Having to go through a revision surgery has subjected Ms. Finley to much greater

      4   risks offuture complications than he had before the revision surgery. For example, several studies

      5   have found that a revision surgery causes a much higher risk of dislocation compared with an

      6   original hip replacement surgery. In one study conducted by Charlotte Phillips and her colleagues

      7   at Brigham and Women's Hospital in Boston, 14.4 percent of patients who underwent a revision

      8   surgery suffered from a dislocation compared with 3.9 percent of patients who underwent an

      9   original hip replacement surgery. In other words, hip replacement patients who have undergone a

     10   revision surgery are almostfour times more likely to suffer from a hip dislocation than those who

     11   have not. (Phillips CB, et al. Incidence rates of dislocation, pulmonary embolism, and deep

     12   i nfection during the first six months after elective total hip replacement. American Journal of Bone

     13   and Joint Surgery 20Q3;85:20-26.)

     14           33.     As a direct and proximate result of the failure of her defective Pinnacle Hip System

     15   and the Defendants' wrongful conduct, Ms. Finley sustained and continues to suffer economic

     16   damages, severe and possibly permanent injuries, pain, suffering and emotional distress. As a

     17   result, Ms. Finley has sustained and will continue to sustain damages in an amount to be proven at

     18   trial, but which will far exceed the jurisdictional minimum of this court.

     19                                     FIRST CAUSE OF ACTION
                                             (Strict Product Liability)
     20
                                               Against All Defendants
     21           34.    Ms. Finley incorporates all of the preceding paragraphs of this Complaint as if
     22   fully set forth here and further alleges as follows:
     23           35.     Defendants designed, manufactured, promoted, distributed, marketed, and sold the

     24   Pinnacle Hip System.

     25           36.    !Defendants Schmalzried and TPS Corp. were integral parts of the sale of the

     26   Pinnacle Hip System to Ms. Finley, and these Defendants' promotion of the Pinnacle Hip System
     27   was a necessary fadtor in bringing the product to the market and selling it to Ms. Finley.
     28

                                                            12

                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 18 of 56 Page ID #:38




      I             37.   At all times material hereto, the Pinnacle Hip System that was designed,

      2   manufactured, promoted, distributed, marketed, and sold by the Defendants was expected to reach,

      3   and did reach, prescribing physicians and consumers, including Ms. Finley and her physician,

      4   without substantial change in the condition in which it was sold.

      5             38.   At all times material hereto, the Pinnacle Hip System that was designed,

      6   manufactured, promoted, distributed, marketed, and sold by the Defendants was in a defective and

      7   unreasonably dangerous condition at the time it was placed in the stream of commerce. Such

      8   condition included, but is not limited to, one or more of the following particulars:

      9                   (a)    When placed in the stream ofcommerce,the Pinnacle Hip System contained

     10   manufacturing defects, subjecting Ms. Finley and others to risks, including the risk that the

     11   acetabular component would not properly grow into the bone, causing the hip system to

     12   prematurely fail and requiring a complex, risky, and painful surgery to remove and replace the

     13   defective product;

     14                   (b)    When placed in the stream ofcommerce,the Pinnacle Hip System contained

     15   unreasonably dangerous design defects and was not reasonably safe for the intended use,subjecting

     16   Ms. Finley and others to risks, including the risk that the acetabula.r component would not properly

     17   grow into the bone, causing the hip system to prematurely fail and requiring a complex, risky, and

     18   painful surgery to remove and replace the defective product;

     19                   (c)    The Pinnacle Hip System was insufficiently tested; and

     20                   (d)    The Pinnacle Hip System was not accompanied by adequate instructions

     21   and/or warnings to fully inform Ms. Finley or her physicians ofthe full nature or extent ofthe risks

     22   associated with its use.

     23             39.   Defendants knew or should have known of the dangers associated with the use of

     24   the Pinnacle Hip System, as well as the defective nature of the Pinnacle Hip System. Despite this

     25   knowledge, Defendants continued to manufacture, sell, distribute, promote and supply the Pinnacle

     26   Hip System so as to maximize sales and profits at the expense of the public health and safety.

     27   Defendants' conduct was done in conscious disregard of the foreseeable harm caused by the

     28   Pinnacle Hip System and in conscious disregard for the rights and safety ofconsumers such as Ms.
          Finley.
                                                           13

                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 19 of 56 Page ID #:39




      I           40.     Ms. Finley and her doctor used the Pinnacle Hip System as directed for its intended
      2   purpose.

      3           41.     At all times herein mentioned, the Pinnacle Hip System was defective, and

      4   Defendants knew that it was to be used by the user without inspection for defects therein.

      5   Moreover, at the time of the use of the subject products, neither Ms. Finley nor her physician knew

      6   or had reason to know of the existence of the aforementioned defects. Neither Ms. Finley nor her

      7   physicians could have discovered the defects in the Pinnacle Hip System through the exercise of

      8   reasonable care.

      9           42.     The Pinnacle Hip System had not been materially altered or modified prior to its

     10   i mplantation in Ms. Finley.

     11          43.      As a direct and proximate result ofthe failure ofthe defective Pinnacle Hip System,

     12   Ms. Finley suffered the injuries and damages as described herein.

     13
     14                                    SECOND CAUSE OF ACTION
                                                 (Negligence)
     15                                       Against All Defendants
     16          44.      Ms. Finley incorporates all of the preceding paragraphs of this Complaint as if
     17   fully set forth here and further alleges as follows:
     18          45.     At all times herein mentioned Defendants had a duty to exercise reasonable care in
     19   the design, manufacture, testing, inspection, labeling, promotion, marketing, and sale of the
     20   Pinnacle Hip System to ensure that it would be safely used in a manner and for a purpose for which
     21   it was made.
     22          46.     Defendants maliciously, recklessly and/or negligently failed to exercise ordinary
     23   care in the design, manufacture, testing, inspection, labeling, promotion, marketing, and sale of the
     24   Pinnacle Hip System.
     25          47.     Defendants maliciously, recklessly and/or negligently failed In their duty to exercise
     26   reasonable care in the provision of an adequate warning to Ms. Finley and her physicians as to the
     27   risks of the Pinnacle Hip System.
     28          48.     Defendants maliciously, recklessly and/or negligently failed to exercise reasonable

                                                            14

                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 20 of 56 Page ID #:40




      1   care in the post-marketing warnings as to the risks of the Pinnacle Hip System when they knew or

      2   should have known of said risks.

      3          49.     Defendants' conduct was done in conscious disregard of the foreseeable harm

      4   caused by the Pinnacle Hip System and in conscious disregard for the rights and safety of

      5   consumers such as Ms. Finley.

      6          50.     As a result of Defendants' wrongful conduct, Ms. Finley suffered injuries and

      7   damages as alleged herein.

      8

      9                                     THIRD CAUSE OF ACTION
                                                     (Fraud)
     10                                        Against All Defendants
     11          51.     Ms. Finley incorporates all of the preceding paragraphs ofthis Complaint as if fully

     12   set forth here and further alleges as follows:

     13          52.     As set forth above, Defendants made numerous representations to Ms. Finley, and

     14   her orthopedic surgeon, that the Pinnacle Hip System was safe, effective and that Pi lmacle Hip

     15   System had specific design elements that made it superior to other safer implants on the market.

     16          53.     These representations were knowingly false when made by Defendants and were

     17   made with the intention to deceive and induce Ms. Finley and her doctors to use the Pinnacle Hip

     18   System. Furthermore, Defendants knew about defects in the Pinnacle Hip System at the time the

     19   Pinnacle Hip System was sold to and implanted in Ms. Finley but did not disclose that information

     20   to Ms. Finley or her doctors.

     21          54.     Ms. Finley, and her doctors, at the time these representations were made, were
     22   ignorant of the falsity of the representations and were justified in relying on Defendants'
     23   representations.
     24          55.     As a proximate result of Defendants' fraudulent conduct, Ms. Finley has been, and
     25   continues to be damaged in a sum yet to be-fully determined, but will be proven at trial, which
     26   exceeds the jurisdictional minimum of this court.
     27          56.     Defendants' acts, representations or omissions, as set forth above, were done in
     28   conscious disregard of Ms. Finley's rights and with oppression, fraud, malice,justifying an award

                                                           15

                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 21 of 56 Page ID #:41




      I   of punitive damages.

      2

      3                                    FOURTH CAUSE OF ACTION
                                            (Negligent Misrepresentation)
      4
                                               Against All Defendants
      5           57.     Ms. Finley incorporates all of the preceding paragraphs of this Complaint as if
      6   fully set forth here and further alleges as follows:
      7           58.     As set forth above, Defendants made numerous representations to Ms. Finley, and
      8   her orthopedic surgeon, that the Pinnacle Hip System was safe, effective and that Pinnacle Hip
      9   System had specific design elements that made it superior to other safer implants on the market.
     10   At the time these statements were made, Defendants had no reasonable grounds for believing them
     11   to be true and Defendants made the representations negligently and carelessly and with the
     12   intention of inducing Ms. Finley and her orthopaedic surgeon to use the Pinnacle Hip System.
     13           59.     Ms. Finley, and her doctors, at the time these representations were made were
     14   ignorant of the falsity of the representations and were justified in relying on these representations.
     15          60.      As a proximate result of Defendants' conduct, Ms. Finley has been, and continues
     16   to be damaged in a sum yet to be fully determined, but will be proven at trial, which exceeds the
     17   jurisdictional minimum of this court.
     18          61.     Defendants' acts, representations or omissions, as set forth above, were done in
     19   conscious disregard of Ms. Finley's rights and with oppression, fraud, malice,justifying an award
     20   of punitive damages.
     21                                    FIFTH CAUSE OF ACTION
                                           (Breach of Implied Warranties)
     22
                                               Against All Defendants
     23                  Ms. Finley incorporates all of the preceding paragraphs of this Complaint as if
                 62.
     24   fully set forth here and further alleges as follows:
     25          63.     Prior to the time that the Pinnacle Hip System was used by Ms. Finley, Defendants
     26   impliedly warranted to Ms. Finley and. her physicians that the Pinnacle Hip System was of
     27   merchantable quality and safe and fit for the use for which it was intended.
     28

                                                            16

                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 22 of 56 Page ID #:42




      1           64.     Ms. Finley and her physician were and are unskilled in the research, design and

      2   manufacture of the Pinnacle Hip System, and they reasonably relied entirely on the skill,judgment

      3   and implied warranty of Defendants in using the Pinnacle Hip System.

      4          65.     The Pinnacle Hip System was neither safe for its intended use nor of merchantable

      5   quality, as warranted by Defendants, in that it had dangerous propensities when put to its intended

      6   use and would cause severe injuries to the user.

      7          66.     Defendants, by selling, delivering and/or distributing the defective Pinnacle Hip

      8   System to Ms. Finley, breached the implied warranty of merchantability and fitness and caused

      9   Ms. Finley to suffer severe pain and emotional distress, incur medical expenses and incur a loss of

     10   earning capacity.

     11          67.     As a result of the aforementioned breach of implied warranties by Defendants, Ms.

     12   Finley suffered injuries and damages as alleged herein.

     13
     14                                     SIXTH CAUSE OF ACTION
                                            (Breach of Express Warranty)
     15                                        Against All Defendants
     16          68.      Ms. Finley incorporates all of the preceding paragraphs of this Complaint as if
     17   fully set forth here and further alleges as follows:
     18          69.     At all times herein mentioned, Defendants expressly warranted to Ms. Finley and
     19   her physicians, by and through statements made by Defendants or their authorized agents or sales
     20   representatives, orally and in publications, package inserts and other written materials intended
     21   for physicians, medical patients and the general public, that the aforementioned Pinnacle Hip
     22   System was safe, effective, fit and proper for its intended use.
     23          70.     In utilizing the aforementioned Pinnacle Hip System, Ms. Finley and her

     24   physician relied on the skill,judgment, representations and foregoing express warranties of
     25   Defendants.
     26          71.     Said warranties and representations were false in that the aforementioned Pinnacle
     27   Hip System was not safe and was unfit for the uses for which it was intended.
     28          72.     As a result of the foregoing breach of express warranties by Defendants, Ms.


                                                             17

                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 23 of 56 Page ID #:43




          1   Finley suffered injuries and damages as alleged herein.

      2
                                                  PRAYER FOR RELIEF
      3

      4       THEREFORE, Ms. Finley demands judgment for the following:

      5
                  1. Past and future lost wages, medical and incidental expenses, according to proof;
      6
                  2. Past and future general damages, according to proof;
      7
                  3. Punitive and exemplary damages in an amount to be determined at trial;
      8
                  4. Prejudgment and post judgment interest;
      9
                  5. Costs to bring this action; and
     10
                  6. Such other and further relief as the court may deem just and proper.
     11
     12       Dated: April 1, 2021
     13
                                                                        H SE
     14

     15                                             By:
     16                                                      Brian D. Chase
                                                             Tom G. Antunovich
     17                                                      Attorneysfor Plaintiff
                                                             Diane Finley
     18
     19
                                              DEMAND FOR JURY TRIAL
     20
                     Plaintiff hereby demands trial by jury of this action.
     21
     22
              Date: April 1, 2021                         BISN         C ASE L
    23
    24                                                 By:
    25                                                       Brian D. Chase
                                                             Tom G. Antunovich .
    26                                                       Attorneysfor Plaintiff
                                                             Diane Finley
    27
    28


                                                                  18

                                     COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 24 of 56 Page ID #:44




          1

      2

      3

      4

      5

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

    22

    23

    24

    25

    26
    27
    28


                                            19

                          COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 25 of 56 Page ID #:45




  1

 2

 3
                                                                           FSuperior Coi'q of-California
                                                                                 County of San Francisco
 4                                                                                   MAR 1 5 2019
 5                                                                          CLERJ OF 'T,FjE COURT
                                                                          BY:
 6                                                                                             Deputy Clerk

 7                                       SUPERIOR COURT OF CALIFORNIA
 8                                           COUNTY OF SAN FRANCISCO
 9                                                  DEPARTMENT 305
10    COORDINATION PROCEEDING SPECIAL                           Case No. CJC-10-004649
      TITLE                                                     JUDICIAL COUNCIL COORDINATION
11    [RULE 3.550(c)]                                           PROCEEDING NO. 4649
12     DePUY ASR HIPTM SYSTEM CASES                             ORDER GRANTING IN PART AND DENYING IN
                                                                PART DEFENDANT THOMAS SCHMALZRIED,
13     This document relates to:                                M.D.'S MOTION FOR SUMMARY JUDGMENT,
                                                                OR IN THE ALTERNATIVE,SUMMARY
 14    James Pool v. DePuy Orthopaedics, Inc., et al.,          ADJUDICATION
       Los Angeles Superior Court, Case No.:
15     BC465008
16

17            Defendant Thomas Schmalzried, M.D.("Dr. Schmalzried") moved for summary judgment, or in
18    the alternative, summary adjudication, of Plaintiff James Pool's ("Plaintiff") claims pursuant to Code Of
19     Civil Procedure section 437c. The motion came on for hearing on March 8, 2019, and appearances are
20     as noted in the record. Having considered the papers filed in support and opposition to the motion and
21    the oral arguments of counsel, good cause appearing, the Court grants the motion withrespect to
22    Plaintiff's fraud claim and denies it in all other respects.'
23    I.      RELEVANT FACTUAL AND PROCEDURAL BACKGROUND
24            Plaintiff filed this lawsuit on July 7, 2011 in connection with injuries he allegedly sustained from a
25
        With the exception of the specific evidence cited herein, none of the other evidence submitted by the
26    parties are material to the Court's ruling on the instant motion. Accordingly, the Court does not rule an
27    the parties' objections to these other evidence, and the objections are deemed preserved on appeal. See
      Code Civ. Proc. § 437c(q). Plaintiff's request for judicial notice of three orders issued in unrelated federal
28    actions is granted pursuant to Evidence Code section 452(d).
                                                            - -
      DePuy ASR JCCP 4649(James Pool) Order Granting in Part and Denying in Part Dr. Schmalzried's Motion for Summary
      Judgment/Adjudication
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 26 of 56 Page ID #:46




  1   metal-on-metal hip implant known as the ASRTM XL Hip System ("ASR XL" or"ASR System").

 2    Plaintiff sued defendants DePuy Orthopaedics, Inc.("DePuy"), Johnson & Johnson Services, Inc.,

 3    Johnson & Johnson, Inc., Thomas Schmalzried, M.D., and the Vail Defendants. The remaining claims in

 4    Plaintiff's operative complaint are for(1) Strict Liability — Failure to Warn;(2)Negligence - Negligent

 5    Design, Manufacture and Sale, Failure to Recall/Retrofit, and Failure to Warn; and (3)Fraud. The

 6    Complaint generally alleges that all defendants designed, distributed, manufactured, sold, and marketed

 7    the ASR System.

 8            It is undisputed that Dr. Schmalzried was an outside consultant hired by DePuy to be the Lead

 9    Surgeon Designer for the ASR System. Undisputed Material Fact("UMF")Nos. 11-12, Dr.

10    Schmalzried now seeks summary judgment or adjudication on Plaintiff's Claims on the grounds that he

11    had no control over the manufacture, marketing, distribution, or labeling of the ASR System, and did not

12    make any direct statements to Plaintiff or his implanting surgeon, and therefore cannot be held liable

 13   based on any theory asserted by Plaintiff. He further contend that Plaintiff's negligence claim fails
14    because Plaintiff has no expert who can testify that he fell below the standard of care in connection with
15    his role in the ASR System.

16            In opposing the motion, Plaintiff presented evidence that he contends shows that Dr. Schmalzried

17    had an extensive contractual role with respect to the ASR System, was intimately involved in its design,

18    development, and marketing, and received royalty payments on product sales. Plaintiff further contends

19    that his designated expert, Dr. George Samaras, will offer expert testimony to show that Dr. Schmalzried

20    fell below the applicable standard of care with regard to his role in the ASR System.

21    IL      LEGAL STANDARD

22            In the words of Code of Civil Procedure Section 437c,"any party may move for summary
23    judgment in any action or proceeding if it is contended that the action has no merit or that there is no
24    defense to the action or proceeding." The party moving for summary judgment "bears the burden of
25    persuasion that there is no triable issue as to any material fact and that he is entitled to a judgment as a
26    matter oflaw." Aguilar v. Atlantic Richfield Co.(2001)25 Ca1.4th 826, 850. Moreover, the moving party
27    also "bears an initial burden of production to make a prima facie showing of the nonexistence of any

28
                                                             -2-
      DePuy ASR JCCP 4649(James Pool) Order Granting in Part and Denying in Part Dr. Schmalzried's Motion for Summary
      Judgment/Adjudication
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 27 of 56 Page ID #:47

      6




          triable issue of material fact." Id.

 2                A defendant moving for summary judgment carries his burden of persuasion and/or production by
 3        "present[ing] evidence that would require such a trier offact not to find any underlying material fact more

 4        likely than not. In the alternative, he may present evidence showing that the plaintiff did not possess, and

 5        could not reasonably obtain, needed evidence. Id. at 854-55.

 6                If the moving party carries his burden of production,"he causes a shift, and the opposing party is

 7        then subjected to a burden of production to make a prima facie showing of the existence of a triable issue

 8        of material fact." Id. at p. 850. But if the moving party fails to carry his initial burden, he would not be

 9        entitled to judgment as a matter of law, and would have to present his evidence to a jury. Id. at p. 851.

 10       III.    ANALYSIS

 11               A.      Dr. Schmalzried's Motion is Procedurally Proper

 12              Plaintiff argues that Dr. Schmalzried's motion is procedurally barred under Code of Civil

 13       Procedure sections 437c(f)(2) and 1008 because he formally joined DePuy's prior motion for summary

 14       judgment/adjudication, and he is therefore precluded from bringing the instant motion in the absence of

 15       newly discovered facts or circumstances or a change in the law. However, DePuy's prior motion, which

 16       Dr. Schmalzried joined, raised different issues,2 and there is nothing under section 437c or section 1008

 17       precluding Dr. Schmalzried from seeking summary judgment/adjudication based on different issues.

 18               B.      Triable Issues of Material Fact Exist as to the Strict Liability—Failure to Warn Claim

 19               Under California law, strict products liability "extends to nonmanufacturing parties outside the
20        vertical chain of distribution of a product, which play an integral role in the 'producing and marketing

21        enterprise' of a defective product and who profit from placing the product into the stream of commerce."

22        Bay Summit Community.Assn. v. Shell Oil Co.(1996) 51 Cal.App.4th 762, 773. "In applying this stream

23        of commerce theory, the courts have eschewed legal labels and have taken a very practical approach,
24        focusing on the actual connection between the defendant's activities and the defective product." Id. at

25        774. Specifically, California courts have held a defendant involved in the marketing/distribution process
26
27             motion addressed whether DePuy's warnings were inadequate, whether any alleged failure to
          2 DePuy's
     warn caused Plaintiff's injuries, and whether DePuy concealed material facts in support of Plaintiffs
28 I fraud claim."
                                                                 -3-
          DePuy ASR JCCP 4649(James Pool) Order Granting in Part and Denying in Part Dr. Schmalzried's Motion for Summary
          Judgment/Adjudication
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 28 of 56 Page ID #:48




  1   "strictly liable if three factors are present:(1)the defendant received a direct financial benefit from its
 2    activities and from the sale ofthe product;(2)the defendant's role was integral to the business enterprise

 3    such that the defendant's conduct was a necessary factor in bringing the'product to the initial consumer

 4    market; and (3) the defendant had control over, or a substantial ability to influence, the manufacturing or

 5    distribution process." Id. at 776.

 6            Dr. Schrnalzried argues that Plaintiff's strict liability claim fails because (1)the rule in Bay

 7    Summit extending strict products liability to nonmanufacturing parties does not apply to failure to warn

 8    claims as a matter of law; and (2) even if Bay Summit applies, Plaintiff cannot present sufficient evidence

 9    to establish each requisite Bay Summit factor. As discussed below, the Court finds triable issues of

 10   material fact exist with respect to whether Dr. Schmalzried can be held strictly liable for failure to warn

 11   pursuant to the principles set forth in Bay Summit.

 12           First, as a threshold matter, the Court concludes that strict products liability under the principles

 13   set forth in Bay Summit extends to failure to warn claims. Nothing in Bay Summit suggests that it should

14    not apply to strict liability failure to warn claims. Bay Summit addressed whether Shell Oil Company

15 ("Shell"), a supplier of a non-defective raw material used in a defective plumbing system, can be held

 16   strictly liable for product defects based on its marketing activities in connection with the defective

 17   product. Bay Summit,supra, 51 Cal.App.4th at 772. In determining whether to extend the strict liability

18    doctrine to Shell, the court cited a number of cases in which nonmanufacturing parties, such as, retailers,

 19   marketers, and licensors, were held strictly liable for product defects.3 The inquiry in Bay Summit, as well

20    as in the cases cited by the court, was not whether the nonmanufacturing party affected the manufacturing,
21    design, or labeling of the defective product, but whether its marketing, distribution or otherconduct

22    relating to the product justifies holding it strictly liable. See id. at 772-773. Indeed, in enumerating three

23    factors to consider when determining liability, the court did not distinguish between the three types of

24    product defects (i.e. manufacturing, design, or inadequate warning).4 See id. at 776. Therefore, the
25
    3 At least one case cited in Bay Summit involved failure to warn claims against a nonmanufacturing party.
26 See Canifax v. Hercules Powder Co.(1965)237 Cal.App.2d 44, 50-52.
27 4 The Bay Summit court did not specify the type of defect at issue in that case, but evidence presented at
    trial suggests that the plaintiff may have asserted failure to warn claims against Shell. See id. at 768-69
28 (plaintiff presented evidence at trial showing Shell was aware of the defects but failed to disclose them).
                                                              -4-
      DePuy ASR JCCP 4649 (James Pool) Order Granting in Part and Denying in Part Dr. Schmalzried's Motion for Summary
      Judgment/Adjudication
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 29 of 56 Page ID #:49




  I   argument that Dr. Schmalzried played no role in the labeling of the ASR and therefore cannot be held
 2    strictly liable for a failure to warn is at odds with the court's rationale in Bay Summit. Having concluded

 3    that Bay Summit applies to Plaintiff's failure to warn claims against Dr. Schmalzried,the Court proceeds

 4    to address whether Plaintiff can satisfy each of the three.Bay Summit factors.

 5            In connection with the second and third Bay Summit factors, it is undisputed that Dr. Schmalzried

 6    was the Lead Surgeon Designer of the ASR System. UMF No. 11. Dr. Schmalzried had been involved

 7    on the front end of the ASR's development with the surgeon design team as early as 2001. UMF No. 12.

 8    According to DePuy, Dr. Schmalzried's contributions to the ASR System include the following: 1)

 9    internally tapered femoral component; 2) minimal central stem; 3) sub-hemispherical, bone conserving

10    acetabular component; 4) clear view internal attachment of cup inserter/extractor; 5) medium low

11    viscosity, low insertion force cement technique (and instruments); 6)education and marketing materials;

 12   and 7)Pinnacle-style shortened spikes.5 Declaration of Emily M. Weissenberger ISO Vail Defendants'

13    Motion for Summary Judgment("Weissenberger Decl."), Ex. 3("Legacy Royalty Summary")at 13.

 14   DePuy also indicated that Dr. Schmalzried provided specific input into 1) the internal geometry of the

 15   ASR-XL head; 2) the size range of the ASR-XL taper inserts; 3)the development of overlay templates for

 16   pre-operative planning and 4)education and marketing materials. Id. Dr. Schmalzried alo attended and

 17   participated in a number of one-on-one meetings with DePuy,including one where he provided input on
 18   various components of the ASR's head design, cups, and instrumentation; Dr. Schmalzried attended and

 19   participated in a number of surgeon design team meetings; and attended at least one cadaver workshop.

20    Id. at 8-10. According to DePuy, Dr. Schmalzried also participated in an FDA approved clinical trial of

21    the ASR. Id. at 13. The Agreement between DePuy and Dr. Schmalzried acknowledged that Dr.

22    Schmalzried "contributed significantly to the development of the[ASR System]." Declaration of Brian
23    Chase in Opposition to Motion ("Chase Decl."), Ex.4("Schmalzried Depo"), Depo Ex. 33
24 ("Agreement") at 4.1.

25            Apart from his involvement in the design ofthe ASR System, Dr. Schmalzried also contributed to
26
27    5 Notwithstanding his own characterization of his contributions to the ASR System, Dr. Schmalzried now
      argues that the foregoing list is an inaccurate characterization of what design contributions were actually
28    accepted and/or implemented by DePuy. UMF No. 21.
                                                             -5-
      DePuy ASR JCCP 4649(James Pool) Order Granting in Part and Denying in Part Dr. Schmalzried's Motion for Summary
      Judgment/Adjudication
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 30 of 56 Page ID #:50




  1   the marketing ofthe ASR System. Indeed, the Agreement between DePuy and Dr. Schmalzried obligated

 2    Dr. Sclunalzried to "speak about proper FDA uses of the Products, participate in training of DePuy's sales

 3    personnel in proper FDA approved uses of the Products, including opening his operating room to

 4    demonstrate proper uses of the Products, to assist DePuy in preparing surgical techniques, abstracts,
 5    poster exhibits, scripts for training videos, and other information about the Products and to meet with

 6    DePuy personnel to review the development and performance of the Products."6 Agreement at 5. Dr.

 7    Schmalzried testified during his deposition that he regularly assisted DePuy in the preparation of

 8    education and marketing materials. UMF No. 29.

 9            The foregoing evidence demonstrates that Dr. Schmalzried had significant involvement in the

 10   design and marketing ofthe ASR System. Indeed, DePuy itself has indicated that "there was a bonafide

 11   commercial need for Dr. Schmalzried's participation on the design team." Legacy Royalty Summary at 5.

 12   These and other evidence raise triable issues of material fact with respect to the second and third Bay

 13   Summit factors, i.e. whether Dr. Schmalzried was a "necessary factor" in bringing the ASR System to the

 14   market, and whether Dr. Schmalzried had "control over or a substantial ability to influence" the

 15   manufacturing process. Bay Summit,supra, 51 Cal.App.4th at 776.
 16           Plaintiff also presented evidence sufficient to raise triable issues of material fact with respect to

 17   the first Bay Summit factor, i.e. whether Dr. Schmalzried received a direct financial benefit from his

 18   activities and from the sale ofthe product. Bay Summit,supra, 51 Ca1.App.4th at 776. It is undisputed

 19   that Dr. Schmalzried received royalty payments from DePuy equal to 2% on DePuy's net sales of all ASR

20    XLs sold worldwide. UMF No. 38.
21            Because triable issues of material fact exist with respect to each of the Bay Summit factors, the Dr.
22    Schmalzried's motion is denied as to Plaintiff's strict liability - failure to warn claim.
23            C.      Dr. Schmalzried Owed Plaintiff a Duty of Care and Triable Issue of Material Fact
24                    Exists as to Whether He Fell Below the Standard of Care

25            Dr. Schmalzried argues that Plaintiffs negligence claim fails as a matter oflaw because(1) Dr.
      Schmalzried had no control over the manufacturing, distribution or recall process, and therefore did not
26
      owe Plaintiff a legal duty;(2) Plaintiff cannot present the requisite expert testimony showing that Dr.
27
28    6 The parties agree that the term "Products" in the   Agreement includes and/or refers to the ASR System.
                                                             -6 -
      DePuy ASR JCCP 4649(Inmes Pool) Order Granting in Part and Denying in Part Dr. Schmalzried's Motion for Summary
      Judgment/Adjudication
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 31 of 56 Page ID #:51




  1   Schmalzried's conduct fell below the applicable standard of care; and (3) with respect to Plaintiffs claim
 2    for negligent retrofit or recall, no such claim is recognized in California for prescription medical devices.

  3   As discussed below, the Court finds as a matter of law that Dr. Schmalzried owed a duty of care to

 4    Plaintiff, and that a triable issue of material fact exists with respect to whether Dr. Schmalzried fell below
 5    the applicable standard of care.

 6            First, the Court finds as a matter oflaw that Dr. Schmalzried owed a duty of care to Plaintiff in

 7    connection with his role in the ASR System. The existence of duty in negligence actions is a question of

 8    law for courts to decide. Ann M v. Pacific Plaza Shopping Center(1993)6 Ca1.4th 666,674. Whether a

 9    defendant can be said to owe a duty of care to a person in the absence of privity is a matter of policy and

 10   involves the balancing of a variety of factors, including,(1)the extent to which the transaction was

 11   intended to affect the plaintiff;(2)the foreseeability of harm to plaintiff;(3)the degree of certainty that

 12   the plaintiff suffered injury;(4)the closeness of the connection between the defendant's conduct and the

 13   injury suffered;(5)the moral blame attached to the defendant's conduct; and (6) the policy of preventing

 14   future harm. Weseloh Family Ltd. Partnership v. K L. Wessel Construction Co., Inc.(2004) 125 •

 15   Cal.App.4th 152, 165. Balancing these factors, the Court finds that Dr. Schmalzried owed a duty of care

 16   to Plaintiff. As stated above, Plaintiff's evidence demonstrates that Dr. Schmalzried had significant

 17   involvement in both the design and marketing of the ASR XL, which was implanted in Plaintiff. It is

 18   foreseeable that any negligence on the part of Dr. Schmalzried in his role as design surgeon would harm

 19   Plaintiff and others implanted with the device. Moreover, as a policy matter, designers ofimplantable

20    medical devices should owe a duty of care to the public so as to ensure that they will take utmost care and
21    remain diligent in the performance of their duties.

22           Second, triable issues of material fact exist with respect to whether Dr. Schmalzried fell below the

23    applicable standard of care in connection with his role in the ASR System. Plaintiff designated George

24    Samaras, Ph.D. as an expert who will testify regarding Dr. Schmalzried's involvement in the ASR XL, as

25    well as the standard of care for design surgeons of medical devices. Declaration of Christopher Norton
26    ISO Motion for Summary Judgment("Norton Decl.") Ex. I ("Plaintiffs Expert Witness Designation") at
27    10. Dr. Samaras' declaration and expert report details his opinions regarding DePuy's failure to comply
28
                                                             - 7-
      DePuy ASR JCCP 4649(James Pool) Order Granting in Part and Denying in Part Dr. Schmalzried's Motion for Summary
      Judgment/Adjudication
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 32 of 56 Page ID #:52




  1   with various engineering standards and regulations. See Declaration of George Samaras, Ph.D. Samaras

 2    Decl.("Samaras Decl."), Ex. 2("Samaras Report"). For example, Dr. Samaras indicated in his expert

 3    report that the "design inputs" in DePuy's Design History File were incorrect, incomplete or ambiguous,

 4    resulting in DePuy's inability to correctly verify and/or validate the engineering design of the ASR

  5   System. Id. at § 1. Although Dr. Samaras' declaration and expert report do not specifically refer to Dr.

 6    Schmalzried, the evidence demonstrates that Dr. Schmalzried led the surgeon design team that provided

 7    input and guidance to DePuy regarding various aspects ofthe design ofthe ASR System. It can be

 8    inferred that the "design inputs" listed in DePuy's Design History File, which Dr. Samaras described as

 9    deficient, are attributable to Dr. Schmalzried and the surgeon design team.

 10           Dr. Schmalzried further objects to Dr. Samaras' testimony on the grounds that Dr. Samaras, who

 11   is not an orthopedic surgeon or medical professional, is not qualified to testify as to the applicable

 12   standard of care relating to Dr. Schmalzried. But Dr. Samaras will not testify regarding matters that

 13   involve medical knowledge or judgment. Instead, Dr. Samaras' opinions detailed in his expert report

 14   refer to general violations of design control and risk management standards applicable to medical devices.

 15   See generally Samaras Report. As a Certified Quality Engineer and a Certified Professional Ergonomist,

 16   Dr. Samaras is qualified to provide the type of expert opinions contained in his report. See Samaras Decl.

 17   Ex. I ("Samaras CV"). The Court finds that Dr. Samaras' testimony is sufficient to create a triable issue
 18   of material fact that Dr. Schmalzried fell below the applicable standard of care.

 19           Finally, the Court cannot adjudicate Plaintiffs claim for negligent retrofit or recall because it is

20    part ofPlaintiffs negligence claim, and not a stand-alone claim. For the foregoing reasons, Dr.

21    Schmalzried's motion is denied as to Plaintiffs negligence claim.

22            D.      Dr. Schmalzried is Entitled to Summary Adjudication of Plaintiffs Fraud Claim
23            Although Plaintiffs Fifth Cause of Action for Fraud alleges both fraudulent misrepresentation and
24    concealment as to all Defendants, it appears based on Plaintiffs discovery responses that Plaintiff is

25    proceeding solely based on a fraudulent concealment theory as to Dr. Schmalzried. See Norton Decl., Ex.
26    J ("Plaintiff's Responses to Special Interrogatories, Set One") at 46-47. As discussed further below, the
27    Court finds that Plaintiffs fraud claim fails as to Dr. Schmalzried because Plaintiff failed to present any

28
                                                             -8-
      DePuy ASR JCCP 4649(James Pool) Order Granting in Part and Denying in Part Dr. Schmalzried's Motion for Summary
      Judgment/Adjudication
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 33 of 56 Page ID #:53




      evidence in support of a necessary element, i.e. that Dr. Schmalzried had a duty to disclose material facts

 2    to Plaintiff or his physician.

  3           The elements of a cause of action based upon fraudulent concealment are(1) a concealed or
 4    suppressed material fact by defendant;(2)that the defendant was under a duty to disclose to the plaintiff;

  5 (3)intent to defraud;(4) plaintiff's lack of knowledge of the suppressed fact and reliance; and (5)

 6    damages. Bigler-Engler v. Breg, Inc.(2017)7 Cal.App.5th 276, 310-11. In Bigler-Engler, a patient sued

 7    her physician, the physician's medical group, and a manufacturer of a medical device for medical

 8    malpractice, design defect, failure to warn, breach of fiduciary duty, intentional misrepresentation, and

 9    intentional concealment. Id. at 291. The jury found against the manufacturer on the patient's claims for

 10   design defect, failure to warn, and intentional concealment. Id. On appeal, the court reversed the jury

 11   verdict on the intentional concealment claim, and entered judgment in the manufacturer's favor, on the

 12   grounds that the patient had no evidence supporting the existence of a duty to disclose on the part of the

 13   manufacturer. Id. at 314-15. It is well-settled law that, notwithstanding the absence of a fiduciary

 14   relationship between a plaintiff and defendant, a defendant can be held liable for a non-disclosure of

15    material facts if(1) the defendant makes representations but does not disclose facts which materially

 16   qualify the facts disclosed; or (2)the facts are known or accessible only to the defendant, and defendant

 17   knows they are not known to or reasonably discoverable by plaintiff; or(3)the defendant actively

 18   conceals discovery from the plaintiff. Id. at 311. However, the court held that these three circumstances

19 "presuppose the existence of" a relationship between plaintiff and defendant, such as "seller and buyer,

20    employer and prospective employee, doctor and patient,[] parties entering into any kind of contractual

21    agreement," or other "transaction" which necessarily arose from direct dealings between the plaintiff and

22    defendant. Id. at 311-12. The court declined to extend a manufacturer's general duty to warn the public
23    ofknown defects under the products liability doctrine to fraudulent concealment claims. Id. at 312. The
24    court stated, "[p]roducts liability law involves a set of circumstances, elements, and doctrines that are

25    independent from, and not directly applicable to, fraud. The duties underlying each cannot simply be
26    applied to the other." Id. Thus, where there is no sufficient relationship or transaction between the parties,
27    no duty to disclose arises even when the defendant made statements constituting "misleading half-truths."
28
                                                             - 9-
      DePuy ASR JCCP 4649(James Pool) Order Granting in Part and Denying in Part Dr. Schmialzried's Motion for Summary
      Judgment/Adjudication
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 34 of 56 Page ID #:54




  1   Id. Because there was no evidence of a relationship between manufacturer and patient that was sufficient

 2    to give rise to a duty to disclose, the court reversed the plaintiffjury verdict, and entered judgment in the

 3    manufacturer's favor on the intentional concealment claim. Id. at 314-15.

 4            Here, Dr. Schmalzried presented undisputed evidence showing there were no transactions or direct

 5    dealings between him and the Plaintiff, or between him and Plaintiff's prescribing physician, Dr. Wrobel,

 6    sufficient to give rise to a duty to disclose. It is undisputed that Dr. Schmalzried had no direct
  7   communications with Plaintiff or Dr. Wrobel. UMF No. 10. That Dr. Wrobel may have read literature on
 8    metal-on-metal hip implants authored by Dr. Schmalzried, or attended presentations where Dr.

 9    Schmalzried spoke about metal-on-metal hip implants, is insufficient to establish a duty to disclose under

 10   the rule set forth in Bigler-Engler, requiring "direct dealings" between a plaintiff and defendant. Bigler-

 11   Engler, supra, 7 Cal.App.5th at 312("[A] transaction must necessarily arise from direct dealings between

 12   the plaintiff and the defendant; it cannot arise between the defendant and the public at large"). And

 13   although an affirmative statement may be so misleading as to give rise to a fraud claim even where the

 14   relationship or transaction between the parties would be insufficient to give rise to a generalized duty to

 15   disclose (id.), Plaintiff failed to present any evidence of an affirmative misrepresentation by Dr.

 16   Schmalzried that was so misleading as to give rise to a duty to disclose. In the absence of any evidence
 17   showing a relationship or other transaction between Plaintiff and Dr. Schmalzried sufficient to give rise to

 18   a duty to disclose, the Court finds as a matter oflaw that Plaintiff cannot prevail on his fraud claim as to

 19   Dr. Schmalzried.

20            E.      Dr. Schmalzried is Not Entitled to Summary Adjudication of Plaintiffs Punitive
                      Damages Claim
21
             Dr. Schmalzried's Notice of Motion did not include Plaintiffs claim for punitive damages, and
22
      therefore the motion to summarily adjudicate the punitive damages'claim is procedurally improper.
23
      Moreover, although the Court grants the motion as to Plaintiff's fraud claim, it does not appear that the
24
      claim for punitive damages arises solely from Plaintiffs fraud claim. See Complaint TT 72-86.
25
      / //
26
      // /
27
      // /
28
                                                            - 10 -
      DePuy ASR JCCP 4649(James Pool) Order Granting in Part and Denying in Part Dr. Schmalzried's Motion for Summary
      Judgment/Adjudication
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 35 of 56 Page ID #:55




  1   IV.     CONCLUSION
  2           Dr. Schmalzried's motion for summary judgment/adjudication is granted as to Plaintiff's fraud
  3    claim, and is denied in all other respects.

  4           IT IS SO ORDERED.

  5
       Dated: March 15, 2019
 6
                                                                                Mary     iss
  7                                                                       Judge oft  uperior Court

 8

 9

10

 11

 12

13

14

15

16

17

18

19

20

21

22

23

24
25
26
27

28

      DePuy ASR JCCP 4649(James Pool) Order Granting in Part and Denying in Part Dr. Schmalzried's Motion for Summary
      Judgment/Adjudication
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 36 of 56 Page ID #:56




                                    Superior Court of California
                                       County of San Francisco


      Coordination Proceeding Special Title                  Judicial Council Coordination
      [Rule 3.550(c)]                                        Proceeding No. 4649

       DEPUY ASR HIP SYSTEM CASES
                                                                •  CERTIFICATE OF
                                                                 ELECTRONIC SERVICE
                                                               (CCP 1010.6(6) & CRC 2.260(g))




              I, T. Michael Yuen, Clerk ofthe Superior Court of the County of San Francisco,
       certify that I am not a party to the within action.
              On March 15, 2019, I electronically served the ORDER GRANTING IN PART
       AND DENYING IN PART DEFENDANT THOMAS SCHMALZRIED, M.D.'S
       MOTION FOR SUMMARY JUDGMENT,OR IN THE ALTERNATIVE,SUMMARY
       ADJUDICATION via File&ServeXPress® on the recipients designated on the
       Transaction Receipt located on the File&8erveXPresse website.



       Dated: March 15, 2019
                                                 T. Michael Yuen, Clerk




                                                                   Sean Kane,Deputy Clerk
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 37 of 56 Page ID #:57


     jkTTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):
                                                                                                     COPY                     FOR COURT USE ONLY
                                                                                                                                                              CM 010
      Brian D. Chase, Esq. (SBN 164109)
      Tom Antunovich, Esq. (SBN 305216)
      B ISNAR1CHASE LLP                                                                                                      COPY
      1301 Dove. St., Suite 120                                                                                 CONFORMED
                                                                                                                  ORIGINAL FILED
                                                                                                                            California
      Newport Beach, CA 92600                                                                                    Superior Court of
            TELEPHONE NO.: (949) 752-2999
                                                                                                                   County of Los Angeles
                                                            FAX NO.. (949) 752-2777
      ATTORNEY FOR Mama): Plaintiff, Diane Finley
      SUPERIOR COURT OF CALIFORNIA, COUNT/ OF Los Angeles                                                                 APR 01 2021
          STREET ADDRESS: 111 North Hill Street
          MAILING ADDRESS: 111 North Hill Street
         CITY AND ZIP CODE: Los Angeles, CA 90012
                                                                                                         Sheri Ft CaiK Executive Officer/Clerk of Cowl
             BRANCH NAME: Stanley Mask Courthouse
      CASE NAME:         Finley v. Depuy Orthopaedics, Inc., et al.

         CIVIL CASE COVER SHEET                        Complex Case Designation
    -
    I 1 Unlimited
          (Amount
                        ri Limited
                            (Amount
                                                    n Counter            7-1 Joinder                          cAsZIEST CV 124 73
          demanded                                  Filed with first appearance by defendant JUDGE:
                             demanded is
          exceeds $25,000) $25,000 or less)            (Cal. Rules of Court, rule 3.402)      DEPT:
                                     Items 1-6 below must be completed (see instructions on page 2).
    1 , Check one box below for the case type that best describes this case:
        Auto Tort                                           Contract                                  Provisionally Complex Civil Litigation
        :=
        1    Auto(22)                                       =Breach of contract/warranty (06)         (Cal. Rules of Court, rules 3.400-3.403)
        L J Uninsured motorist(46)                          I i Rule 3.740 collections (09)           n't A•    ntitrust/Trade regulation (03)
        Other PI/PCIAND (Personal Injury/Property           El Other collections(09)                  r—i C• onstruction defect(10)
        Damage/Wrongful Death) Tort
                                                            1---1 Insurance coverage(18)              EE -Mass tort(40)
        =Asbestos(04)                                       =Other contract(37)                       =1'Securities litigation (28)
        71 Product liability (24)                           Real Property                             n't E• nvironmental/Toxic tort (30)
        =Medical malpractice (45)                           17 Eminent domain/Inverse                 I= Insurance coverage,claims arising from the
        =Other Pi/PD/WD (23)                                   condemnation (14)                         above listed provisionally complex case
        Non-PI/PD/WD (Other) Tort                           ED Wrongful eviction (33)                    types (41)
        =Business tort/unfair business practice (07) ED Other real property (26)                      Enforcement of Judgment
        =Civil rights(08)                                   Unlawful Detainer                        = Enforcement of judgment(20)
        I i Defamation (13)                                 -
                                                            I 1 Commercial(31)                       Miscellaneous Civil Complaint
        rl Fraud (16)                                       =Residential (32)                         Er] O
                                                                                                          RICO
                                                                                                           t (27)
        -
        1 1 Intellectual property (19)                      =Drugs (38)                                      hOther complaint (not specified above)(42)
        =Professional negligence (25)                       Judicial Review                           Miscellaneous Civil Petition
        El Other non-PI/PD/WD tort(35)                      ri Asset forfeiture (05)                  rn
                                                                                                       P• artnership and corporate governance (21)
        Employment                                          ni Petition re: arbitration award (11)   = Other petition (not specified above)(43)
        71 Wrongful termination (36)                        ED Writ of mandate (02)
        17Other employment(15)                              rn Other judicial review (39)
   2.   This case      is = is not            complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
      factors requiring exceptional judicial management:
      a. Fl Large number of separately represented parties d 1-1 L• arge number of witnesses
      b. ED Extensive motion practice raising difficult or novel e              ri
                                                                             C• oordination with related actions pending in one or more courts
                issues that will be time-consuming to resolve                in other counties, states, or countries, or in a federal court
      C. ED Substantial amount of documentary evidence              f. 171 Substantial postjudgment judicial supervision
   3. Remedies sought (check all that apply): a.            a]
                                                        monetary b.         nonmonetary; declaratory or injunctive relief c. 71 punitive
  4. Number of causes of action (specify): Six
  5. This case E        is ri is not       a class action suit.
  6. If there are any known related cases, file and serve a notice of related case.(You may usefor                         -0
  Date: April 1, 2021
  Tom Antunovich, Bea                        (SBN 305216)
                                     (TYPE OR PRINT NAME)                                        (SIGNATURE     PAR             ORNEY FOR PARTY)

                                                                       NOTICE
   • Plaintiff must file this cover sheet with the first paper filed In the action or proceeding (except small claims cases or cases filed
     under the Probate Code, Family Code,or Welfare and institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
     In sanctions.
   • File this cover sheet in addition to any cover sheet required by local court rule.
   • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
     other parties to the action or proceeding.
   • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                            Noel of 2
  Form Adopted for Mandatory Use                             CIVIL CASE COVER SHEET                           Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3,740;
    Judicial Council of California                                                                                    Cal. Standards of Judicial Adminiatration, std. 3.10
    CM-010 [Rey. July 1, 2001
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 38 of 56 Page ID #:58

       •                          INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                       CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party, its
counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages,(2) punitive damages,(3) recovery of real property,(4) recovery of personal property, or (5) a prejudgment writ of attachment.
The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general time-for-service
requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections case will be subject
to the requirements for service and obtaining a judgment in rule 3.740.                                  .
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                    CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                          Provisionally Complex Civil Litigation (Cal.
   Auto (22)—Personal Injury/Property               Breach of Contract/VVarranty (06)              Rules of Court Rules 3.400-3.403)
         Damage/Wrongful Death                         Breach of Rental/Lease                           Antitrust/Trade Regulation (03)
   Uninsured Motorist(46)(if the                           Contract (not unlawful detainer              Construction Defect (10)
         case involves an uninsured                           or wrongful eviction)                     Claims Involving Mass Tort (40)
                                                       ContractANarranty Breach—Seller
         motorist claim subject to                                                                      Securities Litigation (28)
                                                           Plaintiff (not fraud or negligence)
         arbitration, check this item                                                                   Environmental/Toxic Tort (30)
                                                       Negligent Breach of Contract/
         instead of Auto)                                                                               Insurance Coverage Claims
                                                           Warranty
Other PI/PD/WD (Personal Injury/                       Other Breach of Contract/VVarranty                  (arising from provisionally complex
Property Damage/Wrongful Death).                    Collections (e.g., money owed, open                     case type listed above)(41)
Tort                                                   book accounts)(09)                          Enforcement of Judgment
   Asbestos (04)                                       Collection Case—Seller Plaintiff                Enforcement of Judgment (20)•
         Asbestos Property Damage                      Other Promissory Note/Collections
                                                                                                           Abstract of Judgment(Out of
         Asbestos Personal Injury/                            Case
                                                                                                               County)
               Wrongful Death                       Insurance Coverage (not provisionally
                                                       complex)(18)                                        Confession of Judgment (non-
   Product Liability (not asbestos or
                                                       Auto Subrogation                                        domestic relations)
         toxic/environmental)(24)
                                                       Other Coverage                                      Sister State Judgment
   Medical Malpractice (45)
                                                    Other Contract(37)                                     Administrative Agency Award
         Medical Malpractice—
                                                       Contractual Fraud                                      (not unpaid taxes)
               Physicians & Surgeons
                                                       Other Contract Dispute                              Petition/Certification of Entry of
         Other Professional Health Care
                                                 Real Property                                                 Judgment on Unpaid Taxes
               Malpractice
                                                    Eminent Domain/inverse                                 Other Enforcement of Judgment
   Other PUPD/WD (23)
         Premises Liability (e.g., slip                Condemnation (14)                                       Case
                                                    Wrongful Eviction (33)                         Miscellaneous Civil Complaint
               and fall)
                                                    Other Real Property (e.g., quiet title) (26)       RICO (27)
         Intentional Bodily injury/PD/WD               Writ of Possession of Real Property             Other Complaint (not specified
              (e.g., assault, vandalism)               Mortgage Foreclosure
         I ntentional Infliction of                                                                        above)(42)
                                                       Quiet Title                                         Declaratory Relief Only
               Emotional Distress                      Other Real Property (not eminent
         Negligent Infliction of                                                                           Injunctive Relief Only(non-
                                                       domain, landlord/tenant, or                             harassment)
               Emotional Distress                      foreclosure)
                                                                                                           Mechanics Lien
         Other PI/PD/WD                          U nlawful Detainer
                                                                                                           Other Commercial Complaint
Non-PI/PD/WD (Other) Tort                           Commercial (31)
                                                                                                               Case (non-tort/non-complex)
   Business Tort/Unfair Business                    Residential (32)                                       Other Civil Complaint
         Practice (07)                              Drugs (38) (if the case involves illegal                  (non-tort/non-complex)
   Civil Rights (e.g., discrimination,                 drugs, check this item; otherwise,
                                                                                                   Miscellaneous Civil Petition
         false arrest)(not civil                       report as Commercial or Residential)            Partnership and Corporate
         harassment)(08)                         Judicial Review                                           Governance (21)
   Defamation (e.g., slander, libel)                Asset Forfeiture (05)                              Other Petition (not specified
        (13)                                        Petition Re: Arbitration Award (11)                    above)(43)
   Fraud (16)                                       Writ of Mandate (02)                                   Civil Harassment
   I ntellectual Property (19)                         Writ—Administrative Mandamus                        Workplace Violence
   Professional Negligence (25)                        Writ—Mandamus on Limited Court
                                                                                                           Elder/Dependent Adult
         Legal Malpractice                                Case Matter                                          Abuse
         Other Professional Malpractice                Writ—Other Limited Court Case                       Election Contest
              (not medical or legal)                      Review
                                                                                                           Petition for Name Change
   Other Non-PI/PDNVD Tort (35)                     Other Judicial Review (39)                             Petition for Relief from Late
Employment                                             Review of Health Officer Order
                                                                                                               Claim
   Wrongful Termination (36)                           Notice of Appeal—Labor
                                                                                                           Other Civil Petition
   Other Employment (15)                                  Commissioner Appeals
CM-010(Rey. July 1, 2007]                                                                                                                 Page 2 of 2
                                                        CIVIL CASE COVER SHEET
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 39 of 56 Page ID #:59


     SHORT TITLE:
                    Finley v. Depuy Orthopaedics, Inc., et al.                                                NUMBER

                                                                                                       CASE            21 ST CV12473
                                CIVIL CASE COVER SHEET ADDENDUM AND
                                        STATEMENT OF LOCATION
                 (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

                 This form Is required pursuant to Local Rule 2.3 In all new civil case filings In the Los Angeles Superior Court.



        Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                      Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


        Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

›-      Step 3: In Column C, circle the number which explains the reason for the court filing location you have
CO                    chosen.

                                             Applicable Reasons for Choosing Court Filing Location(Column C)

 1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.      7. Location where petitioner resides.
 2. Permissive filing in central district.                                             8. Location wherein defendant/respondent functions wholly.
 3. Location where cause of action arose.                                              9. Location where one or more of the parties reside.
 4. Mandatory personal injury filing in North District.                               10. Location of Labor Commissioner Office.
                                                                                      11. Mandatory filing location (Hub Cases - unlawful detainer, limited
 5. Location Mere performance required or defendant resides.
                                                                                      non-collection, limited collection, or personal Injury).
 6. Location of property or permanently garaged vehicle.




                       --         A                                                          B                           .
                        Civil Case Cover Sheet                                       Type of Action                                       Applicable Reasons -.
                            Category No.'                                           (Check only one)                            -          SariStep-TAtiOvi--..'
                              . ....

                              Auto (22)             0 A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death                1, 4, 11

                       Uninsured Motorist (46)      0 A7110 Personal Injury/Property Damage/Wrongful Death - Uninsured Motorist           1, 4, 11


                                                    0 A6070 Asbestos Property Damage                                                      1, 11
                            Asbestos(04)
                                                    0 A7221 Asbestos - Personal Injury/Wrongful Death                                     1, 11

                        Product Liability (24)      0 A7260 Product Liability (not asbestos or toxic/environmental)                       1, 4, 11

                                                    0 A7210 Medical Malpractice - Physicians & Surgeons                                   1, 4, 11
                       Medical Malpractice(45)
                                                    0 A7240 Other Professional Health Care Malpractice                                    1, 4, 11
     17,
     2                                              0 A7250 Premises Liability (e.g., slip and fall)                                      1, 4, 11
     0
     .     cr)             Other Personal
      a)                   I njury Property         0 A7230 Intentional Bodily Injury/Property DamageNVrongful Death (e.g..               1, 4, 11
                          Damage Wrongful                   assault, vandalism, etc.)
           cti                                                                                                                            1,4, 11
                              Death (23)            0 A7270 Intentional Infliction of Emotional Distress
                                                                                                                                          1, 4,11
                                                    0 A7220 Other Personal Injury/Property Damage/Wrongful Death
                                                                  .     ..




     LASC CIV 109 Rev. 12/18
                                                   CIVIL CASE COVER SHEET ADDENDUM                                                    Local Rule 2.3
     For Mandatory Use
                                                      AND STATEMENT OF LOCATION                                                          Page 1 of 4
 Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 40 of 56 Page ID #:60


SHORT TITLE:                                                                                             CASE NUMBER
                        Finley v. Depuy OrthOpaedics, Inc., et al.


                                        A                        .                             B-                                '               C Applicable' ,•
                           . Civil Case Cover Sheet                                       Type of Action                                      Reasons - See Step 3
                                   Category No.                                          (Check only one)                                           Above
                                                                     •

                              Business Tort(07)          0 A6029 Other Commercial/Business Tort (not fraud/breach of contract)                1, 2,3

                               Civil Rights (08)         0 A6005 Civil Rights/Discrimination                                                 1, 2,3

                               Defamation (13)           0 A6010 Defamation (slander/libel)                                                  1, 2,3

                                  Fraud (16)             0 A6013 Fraud (no contract)                                                         1, 2, 3

                                                         0 A6017 Legal Malpractice                                                            1, 2,3
                         Professional Negligence(25)
                                                         0 A6050 Other ProfessiOnal Malpractice (not medical or legal)                        1, 2,3

                                  Other(35)              0 A6025 Other Non-Personal Injury/Property Damage tort •                            1, 2,3

                           Wrongful Termination (36)     0 A6037 Wrongful Termination                            "                           1, 2, 3

                                                         0 A6024 Other Employment Complaint Case                                             1, 2, 3
                            Other Employment(15)
                                                         0 A6109 Labor Commissioner Appeals                                                  10

                                                         0 A6004 Breach of Rental/Lease Contract(not unlawful detainer or wrongful
                                                                                                                                             2, 5
                                                                 eviction)
                         Breach of Contract/ Warranty                                                                                        2, 5
                                    (06)                 0 A6008 Contract/Warranty Breach -Seller Plaintiff(no fraud/negligence)
                              (not insurance)                                                                                                1, 2,5
                                                         0 A6019 Negligent Breach of Contract/Warranty(no fraud)
                                                                                                                                             1, 2, 5
                                                         0 A6028* Other Breach of Contract/Warranty(not fraud or negligence)

                                                         0 A6002 Collections Case-Seller Plaintiff                                           5, 6, 11
                               Collections (09)
                                                         0 A6012 Other Promissory Note/Collections Case                                      5, 11
                                                          CI   A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt              5, 6, 11
                                                                     Purchased on or after January 1, 2014)

                           Insurance Coverage (18)       0 A6015 Insurance Coverage (not complex)                                            1, 2, 5, 8

                                                         0 A6009 Contractual Fraud                                                           1, 2, 3, 5
                              Other Contract(37)         0 A6031 Tortious Interference                                                       1, 2, 3, 5
                                                         0 A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)               1, 2, 3, 8,9

                           Eminent Domain/Inverse
                                                         0 A7300 Eminent Domain/Condemnation                Number of parcels                2, 6
                             Condemnation(14)

                            Wrongful Eviction (33)       0 A6023 Wrongful Eviction Case                                                      2,6

                                                         0 A6018 Mortgage Foreclosure                                                        2, 6
                           Other Real Property(26)       0 A6032 Quiet Title                                                                 2,6
                                                         CI A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2,6

                         Unlawful Detainer-Commerclal
                                                      0 A6021 Unlawful Detalner-Commercial(not drugs or wrongful eviction)                   6, 11
                                     (31)
    Unlawful Detainer




                         Unlawful Detainer-ResIdentlal
                                    (32)                 0 A6020 Unlawful Detainer-Residential(not drugs or wrongful eviction)               8, 11

                             Unlawful Detainer-                                                                                              2, 6, 11
                                                         0 A6020F Unlawful Detainer-Post-Foreclosure
                            Post-Foreclosure(1.1)

                         Unlawful Detainer-Drugs(38)     0 A6022 Unlawful Detainer-Drugs                                                     2, 6, 11



                                                         CIVIL CASE COVER SHEET ADDENDUM                                                   Local Rule 2.3
LASC CIV 109 Rev. 12/18
                                                            AND STATEMENT OF LOCATION                                                        Page 2 of 4
For Mandatory Use
 Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 41 of 56 Page ID #:61


SHORT TITLE:                                  Finley v. Depuy Orthopaedics, Inc., et al.                                        CASE NUMBER



                                                                                                                                                     ....     . .
                                                              A                                 .                 .   .B                                       C Applicable
                                                    Civil Case Cover Sheet                                       Type of Action                         Reasons - See Step 3
                                                '         Category No.   '                 -                    (Check only one)              '             'Above .

                                                     Asset Forfeiture (05)      0 A6108 Asset Forfeiture Case                                           2, 3,6

                                                 Petition re Arbitration (11)    El A6115 Petition to Compel/Confirm/Vacate Arbitration                 2, 5
             Judicial Review




                                                                                0 A6151 Writ - Administrative Mandamus                                 2, 8
                                                     Writ of Mandate (02)       0 A6152 Writ - Mandamus on Limited Court Case Matter                   2
                                                                                0 A6153 Writ - Other Limited Court Case Review                         2

                                                Other Judicial Review (39)      0 A6150 Other Writ /Judicial Review                                     2, 8

                                              Antitrust/Trade Regulation (03) 0 A6003 Antitrust/Trade Regulation                                        1, 2,8
           Provisionally Complex Litigation




                                                 Construction Defect(10)        0 A6007 Construction Defect                                             1, 2, 3

                                                Claims Involving Mass Tort
                                                                                0 A6006 Claims Involving Mass Tort                                      1, 2,8
                                                          (40)

                                                 Securities Litigation (28)     0 A6035 Securities Litigation Case                                     1, 2,8

                                                         Toxic Tort
                                                                                0 A6036 Toxic Tort/Environmental                                        1, 2, 3,8
                                                     Environmental(30)

                                                Insurance Coverage Claims
                                                                                0 A6014 Insurance Coverage/Subrogation(complex case only)              1, 2, 5,8
                                                  from Complex Case (41)

                                                                                0 A6141 Sister State Judgment                                          2, 5, 11
                                                                                0 A6160 Abstract of Judgment.                                          2,6
  Enforcement




                                                        Enforcement             0 A6107 Confession of Judgment(non-domestic relations)                 2, 9
                              -0                      of Judgment(20)           0 A6140 Administrative Agency Award (not unpaid taxes)                 2, 8

                      "
                      6                                                         0 A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax       2, 8
                                                                                0 A6112 Other Enforcement of Judgment Case                             2, 8,9

                                                          RICO (27)             0 A6033 Racketeering (RICO)Case                                        1, 2,8
  Civil Complaints
   Miscellaneous




                                                                                0 A6030 Declaratory Relief Only                                        1, 2, 8

                                                    Other Complaints            0 A6040 Injunctive Relief Only (not domestic/harassment)               2, 8
                                                (Not Specified Above)(42)       0 A6011 Other Commercial Complaint Case (non-tort/non-complex)         1, 2, 8
                                                                                0 A6000 Other Civil Complaint(non-tort/non-complex)                    1, 2,8

                                                  Partnership Corporation
                                                                                0 A6113 Partnership and Corporate Governance Case                      2, 8
                                                     Governance (21)

                                                                                0 A6121 Civil Harassment With Damages                                  2, 3,9 •
                                                                                El A6123 Workplace Harassment With Damages                             2, 3,9
                                                                                O A6124 Elder/Dependent Adult Abuse Case With Dermages                 2, 3,9
                                                     Other Petitions (Not
                                                    Specified Above)(43)        0 A6190 Election Contest                                              2
                                                                                0 A6110 Petition for Change of Name/Change of Gender                   2, 7
                                                                                O   A6170 Petition for Relief from Late Claim Law                      2, 3,8
                                                                                0 A6100 Other Civil Petition                                           2, 9




                                                                                CIVIL CASE COVER SHEET ADDENDUM                                    Local Rule 2.3
LASC CIV 109 Rev. 12/18
                                                                                   AND STATEMENT OF LOCATION                                           Rabe 3 of 4
For Mandatory Use
  Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 42 of 56 Page ID #:62



LSHORT TITLE:
                Finley v. Depuy Orthopaedics, Inc., et al.                             CASE NUMBER




Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
            type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
            (No address required for class action cases).

                                                                         .ADDRESS:
    REASON:                                                                           2200 West Third St., Suite 400
    0 1.     2.0 3.      4.   5. 0 6. 0 7.    8.
                                               .0



    CITY:                                      STATE:        ZIP CODE:


   Los Angeles                                 CA            90057

Step 5: Certification of Assignment: I certify that this case is properly filed in the Central                       District of
        the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: April 1, 2021




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

        1. Original Complaint or Petition.
        2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
        3. Civil Case Cover Sheet, Judicial Council form CM-010.
        4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
           02/16).
        5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
       6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
          minor under 18 years of age will be required by Court in order to issue a summons.

        7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
           m ust be served along with the summons and complaint, or other initiating pleading in the case.




                                             CIVIL CASE COVER SHEET ADDENDUM                                           Local Rule 2.3
  LASC CIV 109 Rev. 12/18                                                                                                 Page 4 of 4
                                                    AND STATEMENT OF LOCATION
  For Mandatory Use
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 43 of 56 Page ID #:63


                                                                                                                                                           CM-015
     ATTORNEY OR PARTY WITHOUT ATTORNEY(Name. Slate Bar:number and address):                                                   FOR COURT USE ONLY
    Brian D. Chase, Esq.(SBN 164109)
                                                                                                                                            COPY
  — Tom Antunovich, Esq.(SBN 305216)                                                                                   CONFORMED
                                                                                                                           ORIGINAL FILED
    BISNAR1CHASE LLP                                                                                                   .               of California
                                                                                                                        Superior Court
    1 301 Dove. St„ Suite 1.20, Newport Beach, CA 92600                                                                   County of Los Angeles
            TELEPHONE NO.: (949) 752-2999         FAX NO. (Optmnal).• (949) 752-2777
   E-MAIL ADDRESS (Optior/a0: tantunovichgbisnarchase.com
                                                                                                                              APR 01 2021
      ATTORNEY FOR (Name): Plaintiff, Diane Finley


    SUPERIOR COURT OF CALIFORNIA, COUNTY OF                   Los Angeles                                        Sherri R.Carter,Bead:Ivo Officer/Clerk of Court
                 STREET ADDRESS:       1 1 1 North Hill Street
                MAILING ADDRESS:       I I I North Hill Street
                CITY AND ZIP CODE;     Los Angeles, CA 90012
                       BRANCH NAME:    Stanley Mosk Courthouse
                                                                                                                 CASE NUMBER
                                              Diane Finley
         PLAINTIFF/PETITIONER:
                                                                                                                      21ST CV12473
   DEFENDANT/RESPONDENT:                      Depuy Orthopaedics, Inc., et al.                                   JUDICIAL OFFICER:



                                                                                                                 DEPT.:
                                              NOTICE OF RELATED CASE



  Identify, in chronological order according to date of filing, all cases related to the case referenced above.
  1.   a. Title:         DePuy Pinnacle Hip System Cases
       b. Casa number:          JCCP 4662
       c. Court: -
                 I 1 same as above
                                     other state or federal court(name and address):    Superior Court of California, San Fransisco County
       d. Department 304
       e. Case type: I                   limited civil    I   unlimited civil I   I probate   I   I family law            other (specify):

       f. Filing date:         July 14, 2016
       g. Has this case been designated or determined 85 "complex?"                     ni Yes                   No
       h. Relationship of this case to the case referenced above (check all that apply):

            L_J           involves the same parties and is based on the same or similar claims.
                         arises from the same or substantially identical transactions, incidents, or events requiring the determination of
                         the same or substantially identical questions of law or fact.
            1       I     involves claims against, title to, possession of, or damages to the same property.
                         is likely for other reasons to require substantial duplication of judicial resources if heard by different judges.
                                Additional explanation is attached in attachment lh
        i. Status of case:
                         pending
           I       I     dismissed        I    I   with           without prejudice
                         disposed of by judgment

  2. a. Title: •
     b. Case number:
       c. Court: 1               same as above
                                     other state or federal court (name and address):
       d. Department:
                                                                                                                                                            Page 1 of 3
  Form Approved tor Optional Usti                                                                                                         Cal. Rules at Court. rule 3.300
    Judicial Council of California                                NOTICE OF RELATED CASE                                                           www.eourtInle.ce.gov
    CM-015[Rev. July I. 2007)
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 44 of 56 Page ID #:64

                                                                                                                                               CM-015

L    PLAINTIFF/PETITIONER:
 DEFENDANT/RESPONDENT:
                                           Diane Finley
                                           Depuy Orthopaedics, Inc., et al.
                                                                                                             CASE NUMBER:




2. (continued)

        e. Case type:                     limited civil [       unlimited civil       probate           family law          other (specify):
        f. Filing date:
        g. Has this case been designated or determined as. complex?                               Yes            No
        h. Relationship of this case to the case referenced above (check all that apply):
                         involves the same parties and is based on the same or similar claims.
                         arises from the same or substantially identical transactions, incidents, or events requiring the determination of
                         the same or substantially identical questions of law or fact.
                      involves claims against, title to, possession of, or damages to the same property.
                         is likely for other reasons to require substantial duplication of judicial resources if heard by different judges.
                     I      1   Additional explanation is attached in attachment 2h
        i. Status of case:
                         pending
                         dismissed                 with     I   I without prejudice
                      disposed of by judgment

     a. Title:
     b. Case number:
     c. Court:                  same as above
                                other state or federal court(name and address):
     d. Department:
     e. Case type:                   limited civil              unlimited civil       probate I       I family law          other (specify):

     f. Filing date:
     g. Has this case been designated or determined as "complex?"                      I    I   Yes            No
     h. Relationship of this case to the case referenced above (check all that apply):
                    involves the same parties and is based on the same or similar claims.
                    arises from the same or substantially identical transactions, incidents, or events requiring the determination of
                    the same or substantially identical questions of law or fact.
                    involves claims against, title to, possession of, or damages to the same property.
                    is likely for other reasons to require substantial duplication of judicial resources if heard by different judges.
                             :Additional explanation is attached in attachment 3h
         Status of case:
                    pending
                    dismissed         I       I   with           without prejudice
                   disposed of by judgment

4.            Additional related cases are described in Attachment 4. Number of pages attached:



Date:   April 1,2021

Torn Antunovich,:Esq.
             (TYPE OR PRINT NAME OF PARTY OR ATTORNEY

                                                                                                                                                Page 2 of 3
CM.015(Rey. July 1. 20071                                        NOTICE OF RELATED CASE
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 45 of 56 Page ID #:65


                                                                                                                                      CM-015
                                                                                                  CASE NUMBER:
                        Diane Finley
     PLAINTIFF/PETITIONER:
  DEFENDANT/RESPONDENT: Denny Orthopaedics, Inc., et al.

                                           PROOF OF SERVICE BY FIRST-CLASS MAIL
                                                           NOTICE OF RELATED CASE
(NOTE: You cannot serve the Notice of Related Case if you are a party in the action. The person who served the notice must
 complete this proof ofservice. The notice must be served on all known parties in each related action or proceeding.)

1. I am at least 18 years old and not a party to this action. I am a resident of or employed in the county where the mailing took
   place, and my residence or business address is (specify):




2.   I served a copy of the Notice of Related Case by enclosing it in a sealed envelope with first-class postage fully
     prepaid and (check one):
     a.            deposited the sealed envelope with the United States Postal Service.
                   placed the sealed envelope for collection and processing for mailing, following this business's usual practices,
                   with which I am readily familiar. On the same day correspondence is placed for collection and mailing, it is
                   deposited in the ordinary course of business with the United States Postal Service.
3 The Notice of Related Case was mailed:
     a. on (date):
     b. from (city and state):


4. The envelope was addressed and mailed as follows:
     a. Name of person served:                                      c. Name of person served:


          Street address:                                               Street address:
          City:                                                         City:
          State and zip code:                                           State and zip code:



      b. Name of person served:                                      d. Name of person served:

           Street address:                                            .. Street address:
           City:                                                        City:
           State and zip code:                                          State and zip code:


          Names and addresses of additional persons served are attached.(You may use form POS-030(P).)

 I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.


 Date:




                       (TYPE OR PRINT NAME OF DECLARANT)                                      (SIGNATURE OF DECLARANT)




                                                                                                                                       Page 3 of 3 •
 CM-015[Rev. July 1.2007]                                  NOTICE OF RELATED CASE
 Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 46 of 56 Page ID #:66

                  Superior Court of California, County of Los Angeles


                        ALTERNATIVE DISPUTE RESOLUTION (ADR)
                               INFORMATION PACKAGE

 THE PLAINTIFF MUST SERVE THIS ADR INFORMATION PACKAGE ON EACH PARTY WITH THE COMPLAINT.

 CROSS-COMPLAINANTS must serve this ADR Information Package on any new parties named to the action
 with the cross-complaint.




What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantages of ADR
   • Saves Time: ADR is faster than going to trial.
   •• Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
   • Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
   • Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or-online.

Disadvantages of ADR
   •   Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
   •   No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.

Main Types of ADR:
   1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
      settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

   2. Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
      strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
      acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

               Mediation may be appropriate when the parties
                 • want to work out a solution but need help from a neutral person.
                 • have communication problems or strong emotions that interfere with resolution.
               Mediation may not be appropriate when the parties
                 • want a public trial and want a judge or jury to decide the outcome.
                 • lack equal bargaining power or have a history of physical/emotional abuse.



   LASC CIV 271 Rev. 01/20
                                                                                                                         1
   For Mandatory Use
  Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 47 of 56 Page ID #:67

                                    How to arrange mediation in Los Angeles
                                                                     .,     Cotinty.

   Mediation for civil cases is voluntary and parties:may select any Mediator they wish. Options include:

           a. The Civil Mediation Vendor Resource List
              If all parties agree to Mediation, they may contact these organizations to request,a "Resource List
              Mediation" for mediation at reduced cost or no,tbst (for selected cases):

               •   ADR Services, Inc. Case Manager patricia@adrservices.com (310)201-0010 (Ext. 261)
               •   JAMS, Inc. Senior:Case Manager mbinder0.iamsadr.com (310) 309-6204
               •   Mediation Center of Los Angeles(MCLA)Program Manager infoPmediatIonlA.org(833)476-9146
                      o Only MCLA provides mediation in peon, by phone an61 by IiideOCOnference:

           These organizations cannot accept every case and they may decline cases at their discretion.
              Visit www.lacourt.org/ADR.Res.List for important information and FAQs before contacting them.
              NOTE: This program does not accept family law, probate, or small claims cases.

           b. Los Angeles County Dispute Resolution Programs
              https://wdacs.lacounty.gov/programs/drp/
                 • Small claims, unlawful detainers (evictions) and, at the Spring Street Courthouse, limited civil:
                         o Free, day- of- trial mediations at the courthouse. No appointment needed.
                         o Free or low-cost mediations before the day of trial.
                         o For free or low-cost Online Dispute Resolution (ODR) by phone or computer before the
                 •           day of trial visit
                             http://www.lacourt.org/division/smallclaims/pdf/OnlineDisputeResolutionFlyer-
                             EngSpan.pdf

           c. Mediators and ADR and Bar organizations that provide mediation may be found on the Internet.




   3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
      person who decides the outcome. In "binding" arbitration, the arbitrator's decision is final; there is no right to
      trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
      information about arbitration, visit http://www.courts.ca.gov/programs-adr.htm

   4. Mandatory Settlement Conferences(MSC): MSCs are ordered by the Court and are often held close to the trial
      date or on the day of trial. The parties and their attorneys meet with a judge or settlement officer who does not
      make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
      a settlement. For information about the Court's MSC programs for civil cases, visit
      http://www.lacourt.orgLdivisioniciviliC10047.aspx


Los Angeles Superior Court ADR website: http://www.lacourt.org/division/civil/C10109.aspx
For general information and videos about ADR, visit http://www.courts.ca.gov/programs-adr.htm



LASC CIV 271 Rev. 01/20
For Mandatory Use


                                                                                                                          2
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 48 of 56 Page ID #:68



                                   VOLUNTARY EFFICIENT LITIGATION STIPULATIONS


                                      The Early Organizational Meeting Stipulation, Discovery
                                   Resolution Stipulation, and Motions in Limine Stipulation are
 Superior Court of California
 County of Los Angeles
                                   voluntary stipulations entered into by the parties. The parties
                                   may enter into one, two, or all three of the stipulations;
                                   however, they may not alter the stipulations as written,
                                   because the Court wants to ensure uniformity of application.
 Los Angeles County
 Bar Association                   These stipulations are meant to encourage cooperation
 Litigation Section

 Los Angeles County
                                   between the parties and to assist in resolving issues in a
 Bar Association Labor and
 Employment Law Section            manner that promotes economic case resolution and judicial
                                   efficiency.

                                       The following     organizations endorse the goal of
 Consumer Attorneys
 Association of Los Angeles        promoting efficiency in litigation and ask that counsel
                                   consider using these stipulations as a voluntary way to
                                   promote communications and procedures among counsel
                                   and with the court to fairly resolve issues in their cases.

                                   *Los Angeles County Bar Association Litigation Section*
 Southern California
 Defense Counsel
                                            •Los Angeles County Bar Association
            Ciltaly
  •NurtiAl.In
                                                 Labor and Employment Law Section*

 Association of
 Business Trial Lawyers                *Consumer Attorneys Association of Los Angeles*


                                            *Southern California Defense Counsel*


                                           *Association of Business Trial Lawyers*
   .          CELA
       11-61T141,
       ,         0,•na.amtszo:Ar


 California Employment
 Lawyers Association
                                        *California Employment Lawyers Association*

       LACh./ pc)(NEW)
       LASCAp0ave'd 4-11
       Far Optional Use
 Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 49 of 56 Page ID #:69


NAME AND ADORESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY.                STATE BAR NUMBER            RanAM ler Clegit's File Stamp
'
oh




          TELEPHONE NO.:                                  FAX NO.(Optional):
 E-MAIL ADDRESS (Optional):
    ATTORNEY FOR (Name):
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:


PLAINTIFF:


DEFENDANT:

                                                                                          CASE NUMBER:
           STIPULATION — EARLY ORGANIZATIONAL MEETING

      This stipulation is intended to encourage cooperation among the parties at an early stage in
      the litigation and to assist the parties in efficient case resolution.

       The parties agree that:

       1. The parties commit to conduct an initial conference (in-person or via teleconference or via
          videoconference) within 15 days from the date this stipulation is signed, to discuss and consider
          whether there can be agreement on the following:

             a. Are motions to challenge the pleadings necessary? If the issue can be resolved by
                amendment as of right, or if the Court would allow leave to amend, could an amended
                complaint resolve most or all of the issues a demurrer might otherwise raise? If so, the parties
                agree to work through pleading issues so that a demurrer need only raise issues they cannot
                resolve. Is the issue that the defendant seeks to raise amenable to resolution on demurrer, or
                would some other type of motion be preferable? Could a voluntary targeted exchange of
                documents or information by any party cure an uncertainty in the pleadings?

             b. Initial mutual exchanges of documents at the "core" of the litigation. (For example, in an
                employment case, the employment records, personnel file and documents relating to the
                conduct in question could be considered "core." In a personal injury case, an incident or
                police report, medical records, and repair or maintenance records could be considered
                "core.");

             c. Exchange of names and contact information of witnesses;

             d.. Any insurance agreement that may be available to satisfy part or all of a judgment, or to
                 indemnify or reimburse for payments made to satisfy a judgment;

             e. Exchange of any other information that might be helpful to facilitate understanding, handling,
                or resolution of the case in a manner that preserves objections or privileges by agreement;

             f. Controlling issues of law that, if resolved early, will promote efficiency and economy in other
                phases of the case. Also, when and how such issues can be presented to the Court;

             g.   Whether or when the case should be scheduled with a settlement officer, what discovery or
                  court ruling on legal issues is reasonably required to make settlement discussions meaningful,
                  and whether the parties wish to use a sitting judge or a private mediator or other options as
       LACIV 229(Rev 02/15)
       LASC Approved 04/11              STIPULATION — EARLY ORGANIZATIONAL MEETING
       For Optional Use                                                                                                   Page 1 of 2
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 50 of 56 Page ID #:70
    SHORT TITLE:
                                                                                   CASE NUMBER:




                   discussed in the "Alternative Dispute Resolution (ADR) Information Package" served with the
                   complaint;

          h. Computation of damages, including documents, not privileged or protected from disclosure, on
             which such computation is based;

          i.       Whether the case is suitable for the Expedited Jury Trial procedures (see information at
                   www.lacourtorq under "Civil' and then under "General Information").

    2.             The time for a defending party to respond to a complaint or cross-complaint will be extended
                   to                         for the complaint, and                             for the cross-
                           (INSERT DATE)                                    (INSERT DATE)
               complaint, which is comprised of the 30 days to respond under Government Code § 68616(b),
               and the 30 days permitted by Code of Civil Procedure section 1054(a), good cause having
               been found by the Civil Supervising Judge due to the case management benefits provided by
               this Stipulation. A copy of the General Order can be found at www.lacourtorq under "Civil",
               click on "General Information", then click on "Voluntary Efficient Litigation Stipulations".

    3.         The parties will prepare a joint report titled "Joint Status Report Pursuant to Initial Conference
               and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
               results of their meet and confer and advising the Court of any way it may assist the parties'
               efficient conduct or resolution of the case. The parties shall attach the Joint Status Report to
               the Case Management Conference statement, and file the documents when the CMC
               statement is due.

    4.         References to "days" mean calendar days;unless otherwise noted. If the date for performing
               any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
               for performing that act shall be extended to the next Court day

    The following parties stipulate:
    Date:

                     (TYPE OR PRINT NAME)                                    (ATTORNEY FOR PLAINTIFF)
    Date:

                     (TYPE OR PRINT NAME)                                   (ATTORNEY FOR DEFENDANT)
    Date:

                     (TYPE OR PRINT NAME)                                   (ATTORNEY FOR DEFENDANT)
•   Date:

                     (TYPE OR PRINT NAME)                                   (ATTORNEY FOR DEFENDANT)
    Date:

                     (TYPE OR PRINT NAME)                              (ATTORNEY FOR
    Date:

                     (TYPE OR PRINT NAME)                              (ATTORNEY FOR
    Date:

                     (TYPE OR PRINT NAME)                              (ATTORNEY FOR


    LACIV 229(Rev 02/15)
    LASC Approved 04/11         STIPULATION — EARLY ORGANIZATIONAL MEETING                              Page 2 of 2
 Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 51 of 56 Page ID #:71

NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NUMBER                Regerted for Clerk's File Stamp
    .                                                                                     I


4




         TELEPHONE NO.:                                   FAX NO.(Optional):
E-MAIL ADDRESS (Optional):
   ATTORNEY FOR (Name):
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:


PLAINTIFF:


DEFENDANT:


                                                                                              CASE NUMBER:

                    STIPULATION — DISCOVERY RESOLUTION

      This stipulation is intended to provide a fast and informal resolution of discovery issues
      through limited paperwork and an informal conference with the Court to aid in the
      resolution of the issues.

      The parties agree that:

       1. Prior to the discovery cut-off in this action, no discovery motion shall be filed or heard unless,
          the moving party first makes a written request for an Informal Discovery Conference pursuant
          to the terms of this stipulation.

      2. At the Informal Discovery Conference the Court will consider the dispute presented by parties
         and determine whether it can be resolved informally. Nothing set forth herein will preclude a
         party from making a record at the conclusion of an Informal Discovery Conference, either
         orally or in writing.

      3. Following a reasonable and good faith attempt at an informal resolution of each issue to be
         presented, a party may request an Informal Discovery Conference pursuant to the following
         procedures:

                  a. The party requesting the Informal Discovery Conference will:

                      i.      File a Request for Informal Discovery Conference with the clerk's office on the
                              approved form (copy attached) and deliver a courtesy, conformed copy to the
                              assigned department;

                              I nclude a brief summary of the dispute and specify the relief requested; and

                             Serve the opposing party pursuant to any authorized or agreed method of service
                             that ensures that the opposing party receives the Request for Informal Discovery
                             Conference no later than the next court day following the filing.

                  b. Any Answer to a Request for Informal Discovery Conference must:

                      I.      Also be filed on the approved form (copy attached);

                      ii.     Include a brief summary of why the requested relief should be denied;
       LACIV 036(new)
       LASC Approved 04/1 1                    STIPULATION — DISCOVERY RESOLUTION                                             Page 1 of 3
       For Optional Use
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 52 of 56 Page ID #:72
  SNORT TITLE:                                                                   CASE NUMBER:




                 iii.   Be filed within two (2) court days of receipt of the Request; and

                 iv.    Be served on the opposing party pursuant to any authorized or agreed upon
                        method of service that ensures that the opposing party receives the Answer no
                        later than the next court day following the filing.

       c. No other pleadings, including but not limited to exhibits, declarations, or attachments, will
          be accepted.

       d. If the Court has not granted or denied the Request for Informal Discovery Conference
          within ten (10) days following the filing of the Request, then it shall be deemed to have
          been denied. If the Court acts on the Request, the parties will be notified whether the
          Request for Informal Discovery Conference has been granted or denied and, if granted,
          the date and time of the Informal Discovery Conference, which must be within twenty (20)
          days of the filing of the Request for Informal Discovery Conference.

       e. If the conference is not held within twenty (20) days of the filing of the Request for
          Informal Discovery Conference, unless extended by agreement of the parties and the
          Court, then the Request for the Informal Discovery Conference shall be deemed to have
          been denied at that time.

 • 4. If (a) the Court has denied a conference or (b) one of the time deadlines above has expired
      without the Court having acted or (c) the Informal Discovery Conference is concluded without
      resolving the dispute, then a party may file a'discovery motion to address unresolved issues.

  5. The parties hereby further agree that the time for making a motion to compel or other
     discovery motion is tolled from the date of filing of the Request for Informal Discovery
     Conference until (a) the request is denied or deemed denied or (b) twenty (20) days after the
     filing of the Request for Informal Discovery Conference, whichever is earlier, unless extended
     by Order of the Court.

       It is the understanding and intent of the parties that this stipulation shall, for each discovery
       dispute to which it *applies, constitute a writing memorializing a "specific later date to which
       the propounding [or demanding or requesting] party and the responding party have agreed in
       writing," within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c), and
       2033.290(c).

  6. Nothing herein will preclude any party from applying ex parte for appropriate relief, including
     an order shortening time for a motion to be heard concerning discovery.

  7. Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to
     terminate the stipulation.

  8. References to "days" mean calendar days, unless otherwise noted. If the date for performing
     any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
     for performing that act shall be extended to the next Court day.



  LACIV 036(new)
  LASC Approved 04/11             STIPULATION — DISCOVERY RESOLUTION
  For Optional Use                                                                              Page 2 of 3
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 53 of 56 Page ID #:73
  SHORT TITLE:                                                     CASE NUMBER:




  The following parties stipulate:

  Date:

                 (TYPE OR PRINT NAME)                            (ATTORNEY FOR PLAINTIFF)
  Date:

                 (TYPE OR PRINT NAME)                           (ATTORNEY FOR DEFENDANT)
  Date: ,
                 (TYPE OR PRINT NAME)                           (ATTORNEY FOR DEFENDANT)
  Date:

                 (TYPE OR PRINT NAME)                           (ATTORNEY FOR DEFENDANT)
  Date:

                 (TYPE OR PRINT NAME)                   (ATTORNEY FOR
  Date:

                 (TYPE OR PRINT NAME)                   .(ATTORNEY FOR
  Date:

                 (TYPE OR PRINT NAME)                   (ATTORNEY FOR




  LACIV 036 (new)
  LASC Approved 04/11           STIPULATION — DISCOVERY RESOLUTION                          Pane 3 of 3
  For Optional Use
 Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 54 of 56 Page ID #:74


    V'
NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NUMBER                        Reserved for aerlis Ph Slam
11'




         TELEPHONE NO.:                                   FAX NO.(Optional):
E-MAIL ADDRESS (Optional):
   ATTORNEY FOR (Name):
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:


PLAINTIFF:


DEFENDANT:


                                                                                                     CASE NUMBER:
                    INFORMAL DISCOVERY CONFERENCE
              (pursuant to the Discovery Resolution Stipulation of the parties)
      1. This document relates to:
                  fl          Request for Informal Discovery Conference
                  fl          Answer to Request for Informal Discovery Conference
      2. Deadline for Court to decide on Request:                                         (insert date 10 calendar days following filing of
             the Request).
      3. Deadline for Court to hold Informal Discovery Conference:                                               (insert date 20 calendar
             days following filing of the Request).

      4, For a Request for Informal Discovery Conference, briefly describe the nature of the
         discovery dispute, including the facts and legal arguments at issue. For an Answer to
         Request for Informal Discovery Conference, briefly describe why the Court should deny
         the
           _ requested „        . including the facts and legal arguments at issue.
                       discovery,




       LACIV 094(new)                         INFORMAL DISCOVERY CONFERENCE
       LASC Approved 04/11
       For Optional Use                 (pursuant to the Discovery Resolution Stipulation of the parties)
 Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 55 of 56 Page ID #:75


NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NUMBER            Reserved kw Melia File SlePIP
•




          TELEPHONE NO.:                                  FAX NO.(Optional):
 E-MAIL ADDRESS (Optional):
    ATTORNEY FOR (Name):
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:


PLAINTIFF:


DEFENDANT:


                                                                                          CASE NUMBER:

              STIPULATION AND ORDER — MOTIONS IN LIMINE


       This stipulation is intended to provide fast and informal resolution of evidentiary
       issues through diligent efforts to define and discuss such issues and limit paperwork.


       The parties agree that:

       1.. At least       days before the final status conference, each party will provide all other
           parties with a list .containing a one paragraph explanation of each proposed motion in
           limine. Each one paragraph explanation must identify the substance of a single proposed
           motion in limine and the grounds for the proposed motion.

       2. The parties thereafter will meet and confer, either in person or via teleconference or
          videoconference, concerning all proposed motions in limine. In that meet and confer, the
          parties will determine:

             a. Whether the parties can stipulate to any of the proposed motions. If the parties so
                stipulate, they may file a stipulation and proposed order with the Court.

             b. Whether any of the proposed motions can be briefed and submitted by means of a
                short joint statement of issues. For each motion which can be addressed by a short
                joint statement of issues, a short joint statement of issues must be filed with the Court
                10 days prior to the final status conference. Each side's portion of the short joint
                statement of issues may not exceed three pages. The parties will meet and confer to
                agree on a .date and manner for exchanging .the parties' respective portions of the
                short joint statement of issues and the process for filing the short joint statement of
                issues.

       3. All proposed motions in limine that are not either the subject of a stipulation or briefed via
          a short joint statement of issues will be briefed and filed in accordance with the California
          Rules of Court and the Los Angeles Superior Court Rules.



       LACIV 075(new)
       LASC Approved 04/11              STIPULATION AND ORDER -- MOTIONS IN LIMINE
       For Optional Use                                                                                                 Page 1 of 2
Case 2:21-cv-04013-RGK-MAA Document 1-2 Filed 05/13/21 Page 56 of 56 Page ID #:76
  SHORT TITLE:                                                 CASE NUMBER:




  The following parties stipulate:

  Date:

                 (TYPE OR PRINT NAME)                      (ATTORNEY FOR PLAINTIFF)
  Date:

                 (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
  Date:

                 (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
  Date:

                 (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
  Date:

                 (TYPE OR PRINT NAME)                 (ATTORNEY FOR
  Date:

                 (TYPE OR PRINT NAME)                 (ATTORNEY FOR
  Date:

                 (TYPE OR PRINT NAME)                 (ATTORNEY FOR



  THE COURT SO ORDERS.

    Date:
                                                                JUDICIAL OFFICER




  LACIV 075(new)
  LASC Approved 04/11
                           STIPULATION AND ORDER — MOTIONS IN LIMINE               Page 2 of 2
